Exhibit 10.16

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of the 31st day
of December, 2004 (“Effective Date”) by and between FLEET CAPITAL CORPORATION
(“Lender”), a Rhode Island corporation with an office at 200 Glastonbury
Boulevard, Glastonbury, Connecticut 06033; IWT TESORO CORPORATION, a Nevada
corporation with its chief executive office and principal place of business at
Suite 10, 191 Post Road West, Westport, Connecticut 06880; and INTERNATIONAL
WHOLESALE TILE, INC., a Florida corporation with its chief executive office and
principal place of business at 3500 S.W. 42nd Avenue, Palm City, Florida 34990
(collectively the “Borrower”), Capitalized terms used in this Agreement have the
meanings assigned to them in Appendix A, General Definitions. Accounting terms
not otherwise specifically defined herein shall be construed in accordance with
GAAP consistently applied.

 

WHEREAS, Lender and Borrower entered into a Loan and Security Agreement, dated
September 10, 2003, as amended by that certain First Amendment to Loan and
Security Agreement dated February 19, 2004, as further amended by that certain
Second Amendment to Loan and Security Agreement dated March 22, 2004, and as
further amended by that certain Third Amendment to Loan and Security Agreement
dated October 7, 2004 (collectively the “Loan Agreement”); and

 

WHEREAS, Lender and Borrower desire to further amend the Loan Agreement, to,
among other things, increase the Total Credit Facility;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender and Borrower agree to amend and restate
the Loan Agreement as follows:

 

SECTION
1.                                                                           
CREDIT FACILITY

 

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lender
agrees to make a Total Credit Facility of up to $25,000,000 available upon
Borrower’s request therefor, as follows:

 

1.1                               Revolving Credit Loans.

 

1.1.1                     Loans and Reserves.  Lender agrees, for so long as no
Default or Event of Default exists, to make Revolving Credit Loans to Borrower
from time to time, as requested by Borrower in the manner set forth in
subsection 3.1.1 hereof, up to a maximum principal amount at any time
outstanding equal to the Borrowing Base at such time minus the LC Amount and
reserves, if any.  Lender shall have the right to establish reserves in such
amounts, and with respect to such matters, as Lender shall deem necessary or
appropriate, against the amount of Revolving Credit Loans which Borrower may
otherwise request under this subsection 1.1.1, including, without limitation,
with respect to (i) price adjustments, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of Borrower’s business; (ii) shrinkage, spoilage and obsolescence of
Inventory; (iii) slow moving Inventory; (iv) other sums chargeable against
Borrower’s Loan Account as Revolving Credit Loans under any section of this
Agreement; (v) amounts owing by Borrower to any Person to the extent secured by
a Lien on, or trust over, any Property of Borrower; and (vi) such other matters,
events, conditions or contingencies as to which Lender, in its reasonable credit
judgment, determines reserves should be established from time to time hereunder.
The Revolving Credit Loans shall be further evidenced by the Revolving Credit
Note and shall be secured by all of the Collateral.

 

1.1.2                     Use of Proceeds.  The Revolving Credit Loans shall be
used solely for the satisfaction of existing Indebtedness of Borrower to
Congress Financial Corporation and for Borrower’s general working capital needs
in a manner consistent with the provisions of this Agreement and all applicable
laws.

 

1.1.3                     Joint Facility.  Borrower acknowledges and agrees that
the credit facility made pursuant to this Agreement is a joint credit facility
extended by Lender for the joint needs of IWT Tesoro Corporation and
International Wholesale Tile, Inc. Each of IWT Tesoro Corporation and
International Wholesale Tile, Inc.

 

--------------------------------------------------------------------------------


 

acknowledge and agree that their liability under this Agreement, the Revolving
Credit Note and the other Loan Documents in respect of the Obligations is joint
and several.  IWT Tesoro Corporation and International Wholesale Tile, Inc. each
acknowledge and agree that each of them receives a benefit from the extension of
credit to the other as contemplated in this Agreement and that in making
Revolving Credit Loans under this Agreement, Lender has relied upon the
agreements of IWT Tesoro Corporation and International Wholesale Tile, Inc.
contained herein, including without limitation their agreements to be jointly
and severally liable for the repayment of the Obligations.

 

1.2                               Letters of Credit; LC Guaranties.  Lender
agrees, for so long as no Default or Event of Default exists and if requested by
Borrower, to (i) issue its, or cause to be issued its Affiliate’s, Letters of
Credit for the account of Borrower or (ii) execute LC Guaranties by which Lender
or its Affiliate shall guaranty the payment or performance by Borrower of its
reimbursement obligations with respect to Letters of Credit and letters of
credit issued for Borrower’s account by other Persons in support of Borrower’s
obligations (other than obligations for the repayment of Money Borrowed),
provided that the LC Amount at any time shall not exceed $8,000,000. No Letter
of Credit or LC Guarantee may have an expiration date that is later than thirty
(30) days prior to the last day of the Original Term or the then applicable
Original Term. Any amounts paid by Lender under any LC Guaranty or in connection
with any Letter of Credit shall be treated as Revolving Credit Loans, shall be
secured by all of the Collateral and shall bear interest and be payable at the
same rate and in the same manner as Revolving Credit Loans.

 

1.3                               Overadvance Facility.  Notwithstanding the
provisions of Section 1.1.1. hereof, Borrower may from time to time request
Revolving Credit Loans which exceed the available Borrowing Base, but which, in
addition to all Revolving Loans and Obligations does not exceed the Total Credit
Facility.  Lender agrees, for so long as no Default or Event of Default exists
and if requested by Borrower until the earlier of the date of receipt by
Borrower of the Equity Injection or June 30, 2005, to permit an Overadvance of
not more than $500,000 (“Overadvance Limit”).  Borrower agrees that,
notwithstanding the existence of any Availability, the first $500,000 extended
to Borrower above the outstanding balance after the Effective Date will be
deemed an Overadvance.

 

SECTION
2.                                                                           
INTEREST,  FEES AND CHARGES

 

2.1                               Interest.

 

2.1.1                     Rates of Interest.  Interest shall accrue on the
Revolving Credit Loans in accordance with the terms of the Revolving Credit
Note. Interest shall accrue on the principal amount of the Base Rate Advances
outstanding at the end of each day at a fluctuating rate per annum equal to
0.50% plus the Base Rate. Interest shall accrue on the principal amount of each
of the LIBOR Advances outstanding at the end of each day at a fixed rate per
annum equal to 3.00% plus the LIBOR for the applicable Interest Period. The rate
of interest applicable to Base Rate Advances shall increase or decrease by an
amount equal to any increase or decrease in the Base Rate, effective as of the
opening of business on the day that any such change in the Base Rate occurs. 
Interest shall accrue on the principal amount of the Base Rate Overadvance
outstanding at the end of each day at a fluctuating rate per annum equal to
2.00% plus the Base Rate. Interest shall accrue on the principal amount of each
of the LIBOR Overadvance outstanding at the end of each day at a fixed rate per
annum equal to 4.50% plus the LIBOR for the applicable Interest Period.

 

2.1.2                     Default Rate of Interest.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, the
principal amount of all Loans shall bear interest at a rate per annum equal to
5% above the interest rate otherwise applicable thereto (the “Default Rate”).

 

2.1.3                     Maximum Interest.  In no event whatsoever shall the
aggregate of all amounts deemed interest under the Revolving Credit Note and
charged or collected pursuant to the terms of this Agreement exceed the highest
rate permissible under any law which a court of competent jurisdiction shall, in
a final determination, deem applicable hereto. If any provisions of this
Agreement are in contravention of any such law, such provisions shall be deemed
amended to conform thereto.

 

2.2                               Computation of Interest and Fees.  Interest,
Letter of Credit and LC Guaranty fees and unused line fees and collection
charges hereunder shall be calculated daily and shall be computed on the actual
number of

 

2

--------------------------------------------------------------------------------


 

days elapsed over a year of 360 days. For the purpose of computing interest
hereunder, all items of payment received by Lender shall be deemed applied by
Lender on account of the Obligations (subject to final payment of such items) on
the second Business Day after receipt by Lender of such items in Lender’s
account located in Hartford, Connecticut.

 

2.3                               Closing Fee.  Borrower has paid to Lender a
closing fee of $85,000.00, which was fully earned and nonrefundable on the
Closing Date.  Borrower shall pay an additional closing fee of $25,000.00 which
shall be fully earned and nonrefundable on the Effective Date.

 

2.4                               Letter of Credit and LC Guaranty Fees. 
Borrower shall pay to Lender:

 

(i)                                    for standby Letters of Credit and LC
Guaranties of standby Letters of Credit, 3% per annum of the aggregate face
amount of such Letters of Credit and LC Guaranties outstanding from time to time
during the term of this Agreement, plus all normal and customary charges
associated with the issuance thereof, which fees and charges shall be deemed
fully earned upon issuance of each such Letter of Credit or LC Guaranty, shall
be due and payable on the first Business Day of each month and shall not be
subject to rebate or proration upon the termination of this Agreement for any
reason; and

 

(ii)                                for documentary Letters of Credit and LC
Guaranties of documentary Letters of Credit, a fee equal to .5% per annum of the
face amount of each such Letter of Credit or LC Guaranty, payable upon the
issuance of such Letter of Credit or execution of such LC Guaranty and an
additional fee equal to .5% per annum of the face amount of such Letter of
Credit or LC Guaranty payable upon each renewal thereof and each extension
thereof plus the normal and customary charges associated with the issuance and
administration of each such Letter of Credit or LC Guaranty (which fees and
charges shall be fully earned upon issuance, renewal or extension (as the case
may be) of each such Letter of Credit or LC Guaranty, shall be due and payable
on the first Business Day of each month, and shall not be subject to rebate or
proration upon the termination of this Agreement for any reason).

 

2.5                               Unused Line Fee.  Borrower shall pay to Lender
a fee equal to 0.375% per annum of the average monthly amount of the unused
portion of the Total Credit Facility. The unused line fee shall be payable
monthly in arrears on the first day of each calendar month hereafter.

 

2.6                               Collection Charges.  If items of payment are
received by Lender at a time when there are no Revolving Credit Loans
outstanding, such items of payment shall be subject to a collection charge equal
to any and all out-of-pocket costs incurred by Lender, which collection charges
shall be payable on the first Business Day of each month.

 

2.7                               Audit and Appraisal Fees.  Borrower shall pay
to Lender audit and appraisal fees in accordance with Lender’s current schedule
of fees in effect from time to time in connection with audits and appraisals of
Borrower’s books and records and such other matters as Lender shall deem
appropriate, plus all out-of-pocket expenses incurred by Lender in connection
with such audits and appraisals; provided, that Borrower shall not be obligated
to pay any such audit fees in excess of $850.00 per day, per person conducting
such audit or appraisal, plus any and all related expenses, during any fiscal
year in which no Default or Event of Default shall have occurred. Audit fees
shall be payable on the first day of the month following the date of issuance by
Lender of a request for payment thereof to Borrower.

 

2.8                               Reimbursement of Expenses.  If, at any time or
times regardless of whether or not an Event of Default then exists, Lender or
any Participating Lender incurs legal or accounting expenses or any other costs
or out-of-pocket expenses in connection with (i) the negotiation and preparation
of this Agreement or any of the other Loan Documents, any amendment of or
modification of this Agreement or any of the other Loan Documents, or any sale
or attempted sale of any interest herein to a Participating Lender; (ii) the
administration of this Agreement or any of the other Loan Documents and the
transactions contemplated hereby and thereby; (iii) any litigation, contest,
dispute, suit, proceeding or action (whether instituted by Lender, Borrower or
any other Person) in any way relating to the Collateral, this Agreement or any
of the other Loan Documents or Borrower’s affairs; (iv) any attempt to

 

3

--------------------------------------------------------------------------------


 

enforce any rights of Lender or any Participating Lender against Borrower or any
other Person which may be obligated to Lender by virtue of this Agreement or any
of the other Loan Documents, including, without limitation, the Account Debtors;
or (v) any attempt to inspect, verify, protect, preserve, restore, collect,
sell, liquidate or otherwise dispose of or realize upon the Collateral; then all
such legal and accounting expenses, other costs and out of pocket expenses of
Lender shall be charged to Borrower. All amounts chargeable to Borrower under
this Section 2.8 shall be Obligations secured by all of the Collateral, shall be
payable on demand to Lender or to such Participating Lender, as the case may be,
and shall bear interest from the date such demand is made until paid in full at
the rate applicable to Base Rate Advances from time to time. Borrower shall also
reimburse Lender for expenses incurred by Lender in its administration of the
Collateral to the extent and in the manner provided in Section 6 hereof.

 

2.9                               Bank Charges.  Borrower shall pay to Lender,
on demand, any and all fees, costs or expenses which Lender or any Participating
Lender pays to a bank or other similar institution (including, without
limitation, any fees paid by Lender to any Participating Lender) arising out of
or in connection with (i) the forwarding to Borrower or any other Person on
behalf of Borrower, by Lender or any Participating Lender, of proceeds of loans
made by Lender to Borrower pursuant to this Agreement and (ii) the depositing
for collection, by Lender or any Participating Lender, of any check or item of
payment received or delivered to Lender or any Participating Lender on account
of the Obligations.

 

SECTION
3.                                                                           
LOAN ADMINISTRATION

 

3.1                               Manner of Borrowing Revolving Credit Loans. 
Borrowings under the credit facility established pursuant to Section 1 hereof
shall be as follows:

 

3.1.1                     Loan Requests.  A request for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following manner: (i)
Borrower may give Lender notice of its intention to borrow, in which notice
Borrower shall specify the amount of the proposed borrowing and the proposed
borrowing date, no later than 11:00 a.m. Connecticut time on the proposed
borrowing date, provided, however, that no such request may be made at a time
when there exists a Default or an Event of Default; and (ii) the becoming due of
any amount required to be paid under this Agreement, whether as interest or for
any other Obligation, shall be deemed irrevocably to be a request for a
Revolving Credit Loan on the due date in the amount required to pay such
interest or other Obligation. As an accommodation to Borrower, Lender may permit
facsimile or electronic requests for loans and electronic transmittal of
instructions, authorizations, agreements or reports to Lender by Borrower.
Unless Borrower specifically directs Lender in writing not to accept or act upon
facsimile or electronic communications from Borrower, Lender shall have no
liability to Borrower for any loss or damage suffered by Borrower as a result of
Lender’s honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it by facsimile or
electronically and purporting to have been sent to Lender by Borrower and Lender
shall have no duty to verify the origin of any such communication or the
authority of the person sending it.

 

3.1.2                     Disbursement.  Borrower hereby irrevocably authorizes
Lender to disburse the proceeds of each Revolving Credit Loan requested, or
deemed to be requested, pursuant to this subsection 3.1.2 as follows: (i) the
proceeds of each Revolving Credit Loan requested under subsection 3.1.1(i) shall
be disbursed by Lender in lawful money of the United States of America in
immediately available funds, in the case of the initial borrowing, in accordance
with the terms of the written disbursement letter from Borrower, and in the case
of each subsequent borrowing, by wire transfer to such bank account as may be
agreed upon by Borrower and Lender from time to time or elsewhere if pursuant to
a written direction from Borrower; and (ii) the proceeds of each Revolving
Credit Loan requested under subsection 3.1.1(ii) shall be disbursed by Lender by
way of direct payment of the relevant interest or other Obligation.

 

3.1.3                     Authorization.  Borrower hereby irrevocably authorizes
Lender, in Lender’s sole discretion, to advance to Borrower, and to charge to
Borrower’s Loan Account hereunder as a Base Rate Advance, a sum sufficient to
pay all interest accrued on the Obligations during the immediately preceding
month and to pay all costs, fees and expenses at any time owed by Borrower to
Lender hereunder.

 

4

--------------------------------------------------------------------------------


 

3.1.4                     LIBOR Advances.  Notwithstanding the provisions of
subsection 3.1.1, in the event Borrower desires to obtain a LIBOR Advance or
LIBOR Overadvance, Borrower shall give Lender prior, written, irrevocable notice
no later than 11:00 A.M. Hartford, Connecticut Time on the 2nd Business Day
prior to the requested borrowing date specifying (i) Borrower’s election to
obtain a LIBOR Advance or LIBOR Overadvance, (ii) the date of the proposed
borrowing (which shall be a Business Day) and (iii) the amount to be borrowed,
which amount shall be in a minimum principal amount of $1,000,000 and may
increase in integral multiples of $250,000. In no event shall Borrower be
permitted to have outstanding at any one time LIBOR Advances or LIBOR
Overadvances with more than three (3) different Interest Periods.

 

3.1.5                     Conversion of Base Rate Advances.  Provided that no
Default has occurred which is then continuing, Borrower may, on any Business
Day, convert any Base Rate Advance or Base Rate Overadvance into a LIBOR Advance
or LIBOR Overadvance, respectively. If Borrower desires to convert a Base Rate
Advance or Base Rate Overadvance, Borrower shall give Lender not less than two
(2) Business Days’ prior written notice (prior to 11:00 A.M. Hartford,
Connecticut Time on such Business Day), specifying the date of such conversion
and the amount to be converted. Each conversion into or conversion of a LIBOR
Advance or LIBOR Overadvance shall be in a minimum principal amount of
$1,000,000 and may increase in integral multiples of $250,000 in excess thereof.
After giving effect to any conversion of Base Rate Advances to LIBOR Advances or
Base Rate Overadvances to LIBOR Overadvances, Borrower shall not be permitted to
have outstanding at any one time LIBOR Advances and LIBOR Overadvances with more
than three (3) different Interest Periods.

 

3.1.6                     Continuation of LIBOR Advances.  Borrower shall have
the right on two (2) Business Days’ prior irrevocable written notice given to
Lender by Borrower (prior to 11:00 A.M. Hartford, Connecticut Time on such
Business Day), subject to the provisions hereof, to continue any LIBOR Advance
into a subsequent Interest Period of the same or a different permitted duration,
in each case subject to the satisfaction of the following conditions:

 

(i)                                    in the case of a continuation of less
than all LIBOR Advances, the LIBOR Advances continued shall each be in a minimum
principal amount of $1,000,000 and may increase in integral multiples of
$250,000; and

 

(ii)                                no LIBOR Advance (or portion thereof) may be
continued as a LIBOR Advance if a Default has occurred which is then continuing
or if, after giving effect to such continuation, Borrower shall have outstanding
more than three (3) separate LIBOR Advances in the aggregate.

 

If Borrower shall fail to give timely notice of its election to continue any
LIBOR Advance or portion thereof as provided above, or if such continuation
shall not be permitted, such LIBOR Advance or portion thereof, unless such LIBOR
Advance shall be repaid, shall automatically be converted into a Base Rate
Advance at the end of the Interest Period then in effect with respect to such
LIBOR Advance.

 

3.1.7                     Inability to Make LIBOR Advances.  Notwithstanding any
other provision hereof, if any applicable law, treaty, regulation or directive,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for Lender (for purposes of this subsection 3.1.7, the term
“Lender” shall include the office or branch where Lender or any corporation or
bank then controlling any Lender makes or maintains any LIBOR Advances) to make
or maintain its LIBOR Advances or LIBOR Overadvances, or if with respect to any
Interest Period, Lender is unable to determine the LIBOR relating thereto, or
adverse or unusual conditions in, or changes in applicable law relating to, the
London interbank market make it, in the reasonable judgment of Lender,
impracticable to fund therein any of the LIBOR Advances, or make the projected
LIBOR unreflective of the actual costs of funds therefor to Lender, the
obligation of Lender to make LIBOR Advances or LIBOR Overadvances hereunder
shall forthwith be suspended during the pendency of such circumstances and
Borrower shall, if any affected LIBOR Advances or LIBOR Overadvances are then
outstanding, promptly upon request from Lender, convert such affected LIBOR
Advances or LIBOR Overadvances into Base Rate Advances.

 

3.2                               Payments.  Except where evidenced by notes or
other instruments issued or made by Borrower to Lender specifically containing
payment provisions which are in conflict with this Section 3.2 (in which event
the

 

5

--------------------------------------------------------------------------------


 

conflicting provisions of said notes or other instruments shall govern and
control), the Obligations shall be payable as follows:

 

3.2.1                     Principal.  Principal payable on account of Revolving
Credit Loans shall be payable by Borrower to Lender immediately upon the
earliest of (i) the receipt by Lender or Borrower of any proceeds of any of the
Collateral to the extent of said proceeds, (ii) the occurrence of an Event of
Default in consequence of which Lender elects to accelerate the maturity and
payment of the Obligations, or (iii) termination of this Agreement pursuant to
Section 4 hereof; provided, however, that if an Overadvance shall exist at any
time, Borrower shall, on demand, repay the Overadvance. Each payment (including
principal prepayment) by Borrower on account of principal of the Revolving
Credit Loans shall be applied first to Base Rate Advances, then to LIBOR
Advances.

 

3.2.2                     Interest.  Interest accrued on the Revolving Credit
Loans shall be due on the earliest of (i) the first calendar day of each month
(for the immediately preceding month), computed through the last calendar day of
the preceding month, (ii) the occurrence of an Event of Default in consequence
of which Lender elects to accelerate the maturity and payment of the Obligations
or (iii) termination of this Agreement pursuant to Section 4 hereof.

 

3.2.3                     Costs, Fees and Charges.  Costs, fees and charges
payable pursuant to this Agreement shall be payable by Borrower as and when
provided in Section 2 hereof, to Lender or to any other Person designated by
Lender in writing.

 

3.2.4                     Other Obligations.  The balance of the Obligations
requiring the payment of money, if any, shall be payable by Borrower to Lender
as and when provided in this Agreement, the Other Agreements or the Security
Documents, or on demand, whichever is later.

 

3.2.5                     Prepayment of LIBOR Advances.  Borrower may prepay a
LIBOR Advance only upon at least three (3) Business Days prior written notice to
Lender (which notice shall be irrevocable), and any such prepayment shall occur
only on the last day of the Interest Period for such LIBOR Advance. Borrower
shall pay to Lender, upon request of Lender, such amount or amounts as shall be
sufficient (in the reasonable opinion of Lender) to compensate Lender for any
loss, cost, or expense incurred as a result of:  (i) any payment of a LIBOR
Advance on a date other than the last day of the Interest Period for such Loan;
(ii) any failure by Borrower to borrow a LIBOR Advance on the date specified by
Borrower’s written notice; or (iii) any failure by Borrower to pay a LIBOR
Advance on the date for payment specified in Borrower’s written notice. Without
limiting the foregoing, Borrower shall pay to Lender a “yield maintenance fee”
in an amount computed as follows:  the current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the Interest Period chosen pursuant to the LIBOR
Advance as to which the prepayment is made, shall be subtracted from the LIBOR
in effect at the time of prepayment. If the result is zero or a negative number,
there shall be no yield maintenance fee. If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being prepaid. The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the Interest Period chosen
pursuant to the LIBOR Advance as to which the prepayment is made. Said amount
shall be reduced to present value calculated by using the above referenced
United States Treasury securities rate and the number of days remaining in the
term chosen pursuant to the LIBOR Advance as to which prepayment is made. The
resulting amount shall be the yield maintenance fee due to Lender upon the
prepayment of a LIBOR Advance. If by reason of an Event of Default, Lender
elects to declare the Obligations to be immediately due and payable, then any
yield maintenance fee with respect to a LIBOR Advance shall become due and
payable in the same manner as though the Borrower had exercised such right of
prepayment.

 

3.3                               Mandatory Prepayments.

 

3.3.1                     Proceeds of Sale, Loss, Destruction or Condemnation of
Collateral.  Except as provided in subsection 6.4.2 hereof, if Borrower sells
any Collateral or, if any of the Collateral is lost or destroyed or taken by
condemnation, Borrower shall pay to Lender, unless otherwise agreed by Lender,
as and when

 

6

--------------------------------------------------------------------------------


 

received by Borrower and as a mandatory prepayment of the Revolving Loan, a sum
equal to the proceeds (including insurance payments) received by Borrower from
such sale, loss, destruction or condemnation.

 

3.4                               Application of Payments and Collections.  All
items of payment received by Lender by 12:00 noon, Connecticut time, on any
Business Day shall be deemed received on that Business Day. All items of payment
received after 12:00 noon, Connecticut time, on any Business Day shall be deemed
received on the following Business Day. Borrower irrevocably waives the right to
direct the application of any and all payments and collections at any time or
times hereafter received by Lender from or on behalf of Borrower, and Borrower
does hereby irrevocably agree that Lender shall have the continuing exclusive
right to apply and reapply any and all such payments and collections received at
any time or times hereafter by Lender or its agent against the Obligations, in
such manner as Lender may deem advisable, notwithstanding any entry by Lender
upon any of its books and records. If as the result of collections of Accounts
as authorized by subsection 6.2.6 hereof a credit balance exists in the Loan
Account, such credit balance shall not accrue interest in favor of Borrower, but
shall be available to Borrower at any time or times for so long as no Default or
Event of Default exists.

 

3.5                               All Loans to Constitute One Obligation.  The
Loans and LC Guaranties shall constitute one general Obligation of Borrower, and
shall be secured by Lender’s Lien upon all of the Collateral.

 

3.6                               Loan Account.  Lender shall enter all Loans as
debits to the Loan Account and shall also record in the Loan Account all
payments made by Borrower on any Obligations and all proceeds of Collateral
which are finally paid to Lender, and may record therein, in accordance with
customary accounting practice, other debits and credits, including interest and
all charges and expenses properly chargeable to Borrower.

 

3.7                               Statements of Account.  Lender will account to
Borrower monthly with a statement of Loans, charges and payments made pursuant
to this Agreement, and such account rendered by Lender shall be deemed final,
binding and conclusive upon Borrower unless Lender is notified by Borrower in
writing to the contrary within thirty (30) days of the date each accounting is
mailed to Borrower. Such notice shall only be deemed an objection to those items
specifically objected to therein.

 

3.8                               Increased Costs.  If any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law) adopted after the date of
this Agreement and having general applicability to all banks within the
jurisdiction in which Lender operates (excluding, for the avoidance of doubt,
the effect of and phasing in of capital requirements or other regulations or
guidelines passed prior to the date of this Agreement), or any interpretation or
application thereof by any governmental authority charged with the
interpretation or application thereof, or the compliance of Lender therewith,
shall:

 

(i)                                    (1)                                
subject Lender to any tax with respect to this Agreement (other than any tax
based on or measured by net income or otherwise in the nature of a net income
tax), or (2) change the basis of taxation of payments to Lender of principal,
fees, interest or any other amount payable hereunder or under any Loan Documents
(other than in respect of any tax based on or measured by net income or
otherwise in the nature of a net income tax;

 

(ii)                                impose, modify or hold applicable any
reserve (except any reserve taken into account in the determination of the
applicable LIBOR), special deposit, assessment or similar requirement against
assets held by, or deposits in or for the account of, advances or loans by, or
other credit extended by, any office of Lender, including (without limitation)
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or

 

(iii)                            impose on Lender or the London interbank market
any other condition with respect to any Loan Document;

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining Loans hereunder by an amount that Lender deems
to be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Loans by an amount that Lender
deems to be material, then, in any such case, Borrower shall pay Lender, upon
demand and certification not later than sixty (60) days following

 

7

--------------------------------------------------------------------------------


 

its receipt of notice of the imposition of such increased costs, such additional
amount as will compensate Lender for such additional cost or such reduction, as
the case may be, to the extent Lender has not otherwise been compensated, with
respect to a particular Loan, for such increased cost as a result of an increase
in the Base Rate or the LIBOR. An officer of Lender shall determine the amount
of such additional cost or reduced amount using reasonable averaging and
attribution methods and shall certify the amount of such additional cost or
reduced amount to Borrower, which certification shall include a written
explanation of such additional cost or reduction to Borrower.  Such
certification shall be conclusive absent manifest error. If Lender claims any
additional cost or reduced amount pursuant to this Section 3.8, then Lender
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to designate a different lending office or to file any certificate or document
reasonably requested by Borrower if the making of such designation or filing
would avoid the need for, or reduce the amount of, any such additional cost or
reduced amount and would not, in the sole discretion of Lender, be otherwise
disadvantageous to Lender.

 

3.9                               Basis for Determining Interest Rate Inadequate
or Unfair.  In the event that Lender shall have determined that:

 

(i)                                    reasonable means do not exist for
ascertaining the LIBOR for any Interest Period; or

 

(ii)                                Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank market with
respect to a proposed LIBOR Advance, or a proposed conversion of a Base Rate
Advance into a LIBOR Advance; then

 

Lender shall give Borrower prompt written, telephonic or electronic notice of
the determination of such effect. If such notice is given, (i) any such
requested LIBOR Advance shall be made as a Base Rate Advance, unless Borrower
shall notify Lender no later than 10:00 A.M. (Hartford, Connecticut Time) two
(2) Business Days prior to the date of such proposed borrowing that the request
for such borrowing shall be canceled or made as an unaffected type of LIBOR
Advance, and (ii) any Base Rate Advance which was to have been converted to an
affected type of LIBOR Advance shall be continued as or converted into a Base
Rate Advance, or, if Borrower shall notify Lender, no later than 10:00 A.M.
(Hartford, Connecticut Time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Advance.

 

SECTION
4.                                                                           
TERM AND TERMINATION

 

4.1                               Term of Agreement.  Subject to Lender’s right
to cease making Loans to Borrower upon or after the occurrence of any Default or
Event of Default, this Agreement shall be in effect for a period of three (3)
years from the Closing Date, through and including September 10, 2006 (the
“Term”).

 

4.2                               Termination.

 

4.2.1                     Termination by Lender.  Lender may terminate this
Agreement, without notice, upon or after the occurrence of an Event of Default.

 

4.2.2                     Termination by Borrower.  Upon at least ninety (90)
days prior written notice to Lender, Borrower may, at its option, terminate this
Agreement; provided, however, no such termination shall be effective until
Borrower has paid all of the Obligations in immediately available funds and all
Letters of Credit and LC Guaranties have expired or have been cash
collateralized to Lender’s satisfaction. Any notice of termination given by
Borrower shall be irrevocable unless Lender otherwise agrees in writing, and
Lender shall have no obligation to make any Loans or issue or procure any
Letters of Credit or LC Guaranties on or after the termination date stated in
such notice. Borrower may elect to terminate this Agreement in its entirety
only. No section of this Agreement or type of Loan available hereunder may be
terminated singly.

 

4.2.3                     Termination Charges.  At the effective date of
termination of this Agreement for any reason, Borrower shall pay to Lender (in
addition to the then outstanding principal, accrued interest and other charges
owing under the terms of this Agreement and any of the other Loan Documents) as
liquidated damages for

 

8

--------------------------------------------------------------------------------


 

the loss of the bargain and not as a penalty, an amount equal to 2% of the Total
Credit Facility if termination occurs during the first twelve-month period of
the Term (September 10, 2003 through September 10, 2004); 1% of the Total Credit
Facility if termination occurs during the second 12-month period of the Term
(September 11, 2004 through September 10, 2005). If termination occurs after
September 10, 2005, no termination charge shall be payable.

 

4.2.4                     Effect of Termination.  All of the Obligations shall
be immediately due and payable upon the termination date stated in any notice of
termination of this Agreement. All undertakings, agreements, covenants,
warranties and representations of Borrower contained in the Loan Documents shall
survive any such termination and Lender shall retain its Liens in the Collateral
and all of its rights and remedies under the Loan Documents notwithstanding such
termination until Borrower has paid the Obligations to Lender, in full, in
immediately available funds, together with the applicable termination charge, if
any. Notwithstanding the payment in full of the Obligations, Lender shall not be
required to terminate its security interests in the Collateral unless, with
respect to any loss or damage Lender may incur as a result of dishonored checks
or other items of payment received by Lender from Borrower or any Account Debtor
and applied to the Obligations, Lender shall, at its option, (i) have received a
written agreement, executed by Borrower and by any Person whose loans or other
advances to Borrower are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any such loss or damage; or (ii) have retained such
monetary reserves and Liens on the Collateral for such period of time as Lender,
in its reasonable discretion, may deem necessary to protect Lender from any such
loss or damage.

 

SECTION
5.                                                                           
SECURITY INTERESTS

 

5.1                               Security Interest in Collateral.  To secure
the prompt payment and performance to Lender of the Obligations, Borrower hereby
grants to Lender a continuing Lien upon all of Borrower’s assets, including all
of the following Property and interests in Property of Borrower, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located:

 

(i)                                    Accounts;

 

(ii)                                Certificated Securities, excluding the stock
of International Wholesale Tile, Inc. and the Guarantors;

 

(iii)                            Chattel Paper;

 

(iv)                               Computer Hardware and Software and all rights
with respect thereto, including, any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitutions, replacements, additions or model conversions of any of the
foregoing;

 

(v)                                   Contract Rights;

 

(vi)                               Deposit Accounts;

 

(vii)                           Documents;

 

(viii)                       Equipment;

 

(ix)                              Financial Assets;

 

(x)                                  Fixtures;

 

(xi)                              General Intangibles, including Payment
Intangibles and Software;

 

(xii)                          Goods (including all of its Equipment and
Fixtures), and all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

9

--------------------------------------------------------------------------------


 

(xiii)                      Health-Care-Insurance Receivables;

 

(xiv)                         Instruments;

 

(xv)                             Intellectual Property;

 

(xvi)                         Inventory;

 

(xvii)                     Investment Property;

 

(xviii)                 money (of every jurisdiction whatsoever);

 

(xix)                        Letter-of-Credit Rights;

 

(xx)                            Payment Intangibles;

 

(xxi)                        Security Entitlements;

 

(xxii)                    Supporting Obligations;

 

(xxiii)                Uncertificated Securities; and

 

(xxiv)                   to the extent not included in the foregoing, all other
personal property of any kind or description;

 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) any assignment
thereof, and the grant of a security interest therein, Lender will not enforce
its security interest in Borrower’s rights under such lease or license (other
than in respect of the Proceeds thereof) for so long as such prohibition
continues, it being understood that upon request of Lender, Borrower will in
good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of Lender (and to Lender’s enforcement of such
security interest) in such Lender’s rights under such lease or license.

 

5.2                               Other Collateral.

 

5.2.1                     Commercial Tort Claims.  Borrower shall promptly
notify Lender in writing upon incurring or otherwise obtaining a Commercial Tort
Claim after the Closing Date against any third party and, upon request of
Lender, promptly enter into an amendment to this Agreement and do such other
acts or things deemed appropriate by Lender to give Lender a security interest
in any such Commercial Tort Claim.

 

5.2.2                     Other Collateral.  Borrower shall promptly notify
Lender in writing upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights or Electronic Chattel Paper and, upon the request of
Lender, promptly execute such other documents, and do such other acts or things
deemed appropriate by Lender to deliver to Lender control with respect to such
Collateral; promptly notify Lender in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of Lender, will promptly execute such other
documents, and do such other acts or things deemed appropriate by Lender to
deliver to Lender possession of such Documents which are negotiable and
Instruments, and, with respect to nonnegotiable Documents, to have such
nonnegotiable Documents issued in the name of Lender; and with respect to
Collateral in the possession of a third

 

10

--------------------------------------------------------------------------------


 

party, other than Certificated Securities and Goods covered by a Document and
obtain an acknowledgement from the third party that it is holding the Collateral
for the benefit of Lender.

 

5.3                               Lien Perfection; Further Assurances.  Borrower
shall execute such UCC-1 financing statements as are required by the UCC and
such other instruments, assignments or documents as are necessary to perfect
Lender’s Lien upon any of the Collateral and shall take such other action as may
be required to perfect or to continue the perfection of Lender’s Lien upon the
Collateral. Unless prohibited by applicable law, Borrower hereby irrevocably
authorizes Lender to execute and file any such financing statements, including,
without limitation, financing statements that indicate the Collateral (i) as all
assets of Borrower or words of similar effect, or (ii) as being of an equal or
lesser scope, or with greater or lesser detail, than as set forth in Section
5.1, on Borrower’s behalf.  Borrower also hereby ratifies its authorization for
Lender to have filed in any jurisdiction any like financing statements or
amendments thereto if filed prior to the date hereof. The parties agree that a
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement and may be filed in any appropriate office in lieu thereof.
At Lender’s request, Borrower shall also promptly execute or cause to be
executed and shall deliver to Lender any and all documents, instruments and
agreements deemed necessary by Lender to give effect to or carry out the terms
or intent of the Loan Documents.

 

SECTION
6.                                                                           
COLLATERAL ADMINISTRATION

 

6.1                               General

 

6.1.1                     Location of Collateral.  All Collateral, other than
Inventory in transit and motor vehicles, will at all times be kept by Borrower
and its Subsidiaries at one or more of the business locations set forth in
Exhibit C hereto and shall not, without the prior written approval of Lender, be
moved therefrom except, prior to an Event of Default and Lender’s acceleration
of the maturity of the Obligations in consequence thereof, for (i) sales of
Inventory in the ordinary course of business; and (ii) removals in connection
with dispositions of Equipment that are authorized by subsection 6.4.2 hereof.

 

6.1.2                     Insurance of Collateral.  Borrower shall maintain and
pay for credit insurance upon Eligible Extended Term Accounts and insurance upon
all Collateral wherever located and with respect to Borrower’s business,
covering casualty, hazard, public liability and such other risks in such amounts
and with such insurance companies as are reasonably satisfactory to Lender.
Borrower shall deliver the originals of such policies to Lender with
satisfactory lender’s loss payable endorsements, naming Lender as sole loss
payee, assignee or additional insured, as appropriate. Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than thirty (30) days prior written notice to Lender in the event of
cancellation of the policy for any reason whatsoever and a clause specifying
that the interest of Lender shall not be impaired or invalidated by any act or
neglect of Borrower or the owner of the Property or by the occupation of the
premises for purposes more hazardous than are permitted by said policy. If
Borrower fails to provide and pay for such insurance (including, without
limitation, the credit insurance), Lender may, at its option, but shall not be
required to, procure the same and charge Borrower therefor. Borrower agrees to
deliver to Lender, promptly as rendered, true copies of all reports made in any
reporting forms to insurance companies.

 

6.1.3                     Protection of Collateral.  All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping the
Collateral, any and all excise, property, sales, and use taxes imposed by any
state, federal, or local authority on any of the Collateral or in respect of the
sale thereof shall be borne and paid by Borrower. If Borrower fails to promptly
pay any portion thereof when due, Lender may, at its option, but shall not be
required to, pay the same and charge Borrower therefor. Lender shall not be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Lender’s actual possession) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency, or other person whomsoever, but the same shall be at
Borrower’s sole risk.

 

11

--------------------------------------------------------------------------------


 

6.2                               Administration of Accounts.

 

6.2.1                     Records, Schedules and Assignments of Accounts. 
Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Lender on such periodic
basis as Lender shall request a sales and collections report for the preceding
period, in form satisfactory to Lender. In addition, if Accounts in an aggregate
face amount in excess of $100,000.00 become ineligible because they fall within
one of the specified categories of ineligibility set forth in the definition of
Eligible Accounts or otherwise established by Lender, Borrower shall notify
Lender of such occurrence on the first Business Day following such occurrence
and the Borrowing Base shall thereupon be adjusted to reflect such occurrence.
If requested by Lender, Borrower shall execute and deliver to Lender formal
written assignments of all of its Accounts weekly or daily, which shall include
all Accounts that have been created since the date of the last assignment,
together with copies of invoices or invoice registers related thereto.

 

6.2.2                     Discounts, Allowances, Disputes.  If Borrower grants
any discounts, allowances or credits that are not shown on the face of the
invoice for the Account involved, Borrower shall report such discounts,
allowances or credits, as the case may be, to Lender as part of the next
required Schedule of Accounts. If any amounts due and owing in excess of
$100,000.00 are in dispute between Borrower and any Account Debtor, Borrower
shall provide Lender with written notice thereof at the time of submission of
the next Schedule of Accounts, explaining in detail the reason for the dispute,
all claims related thereto and the amount in controversy.  Upon and after the
occurrence of an Event of Default, Lender shall have the right to settle or
adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of the Accounts upon such
terms and conditions as Lender may deem advisable, and to charge the
deficiencies, costs and expenses thereof, including attorney’s fees, to
Borrower.

 

6.2.3                     Taxes.  If an Account includes a charge for any tax
payable to any governmental taxing authority, Lender is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of Borrower and to charge Borrower therefor, provided, however that
Lender shall not be liable for any taxes to any governmental taxing authority
that may be due by Borrower.

 

6.2.4                     Account Verification.  Whether or not a Default or an
Event of Default has occurred, any of Lender’s officers, employees or agents
shall have the right, at any time or times hereafter, in the name of Lender, any
designee of Lender, or Borrower, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise.  Borrower shall cooperate fully with Lender in an effort to
facilitate and promptly conclude any such verification process.

 

6.2.5                     Maintenance of Dominion Account.  Borrower shall
maintain a Dominion Account acceptable to Lender with such banks as may be
selected by Borrower and be acceptable to Lender.  Borrower shall issue to any
such banks an irrevocable letter of instruction directing such banks to transfer
on a daily basis all amounts standing credit in such Dominion Account to the
Fleet Concentration Account for application on account of the Obligations. All
funds deposited in the Dominion Account shall immediately become the property of
Lender and Borrower shall obtain the agreement by such banks in favor of Lender
to waive any recoupment, setoff rights, and any security interest in, or against
the funds so deposited. Lender agrees with Borrower that Lender shall not give
any such instructions or withhold any withdrawal rights from Borrower with
respect to the Fleet Concentration Account unless a Default, or an Event of
Default has occurred and is continuing.

 

6.2.6                     Collection of Accounts, Proceeds of Collateral.  To
expedite collection, Borrower shall endeavor in the first instance to make
collection of its Accounts for Lender. All remittances received by Borrower on
account of Accounts, together with the proceeds of any other Collateral, shall
be held as Lender’s property by Borrower as trustee of an express trust for
Lender’s benefit and Borrower shall immediately deposit same in kind in the
Dominion Account.  Lender retains the right at all times after the occurrence of
a Default or an Event of Default to notify Account Debtors that Accounts have
been assigned to Lender and to collect Accounts directly in its own name, or in
the name of Lender’s agent, and to charge the collection costs and expenses,
including attorneys’ fees to Borrower.

 

12

--------------------------------------------------------------------------------


 

6.3                               Administration of Inventory.

 

6.3.1                     Records and Reports of Inventory.  Borrower shall keep
accurate and complete records of its Inventory. Borrower shall to furnish Lender
Inventory reports in form and detail satisfactory to Lender at such times as
Lender may request, but at least once each month, not later than the twentieth
(20th) day of such month. Borrower shall conduct a physical inventory no less
frequently than annually and shall provide to Lender a report based on each such
physical inventory promptly thereafter, together with such supporting
information as Lender shall request.

 

6.3.2                     Returns of Inventory.  If at any time or times
hereafter any Account Debtor returns any Inventory to Borrower the shipment of
which generated an Account on which such Account Debtor is obligated in excess
of $100,000.00, Borrower shall immediately notify Lender of the same, specifying
the reason for such return and the location, condition and intended disposition
of the returned Inventory.

 

6.4                               Administration of Equipment.

 

6.4.1                     Records and Schedules of Equipment.  Borrower shall
keep accurate records itemizing and describing the kind, type, quality, quantity
and value of its Equipment and all dispositions made in accordance with
subsection 6.4.2 hereof, and shall furnish Lender with a current schedule
containing the foregoing information on at least an annual basis and more often
if requested by Lender. Immediately on request therefor by Lender, Borrower
shall deliver to Lender any and all evidence of ownership, if any, of any of the
Equipment.

 

6.4.2                     Dispositions of Equipment.  Borrower will not sell,
lease or otherwise dispose of or transfer any of the Equipment or any part
thereof without the prior written consent of Lender; provided, however, that the
foregoing restriction shall not apply, for so long as no Default or Event of
Default exists, to (i) dispositions of Equipment which, in the aggregate during
any consecutive twelve-month period, has a fair market value or book value,
whichever is less, of $100,000 or less, provided that all proceeds thereof are
remitted to Lender for application to the Loans, or (ii) replacements of
Equipment that is substantially worn, damaged or obsolete with Equipment of like
kind, function and value, provided that the replacement Equipment shall be
acquired prior to or concurrently with any disposition of the Equipment that is
to be replaced, the replacement Equipment shall be free and clear of Liens other
than Permitted Liens that are not Purchase Money Liens, and Borrower shall have
given Lender at least five (5) days prior written notice of such disposition.

 

6.5                               Payment of Charges.  All amounts chargeable to
Borrower under Section 6 hereof shall be Obligations secured by all of the
Collateral, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Advances from time to time.

 

SECTION
7.                                                                           
REPRESENTATIONS AND WARRANTIES

 

7.1                               General Representations and Warranties.  To
induce Lender to enter into this Agreement and to make advances hereunder,
Borrower warrants, represents and covenants to Lender that:

 

7.1.1                     Organization and Qualification.  Each of Borrower and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. Each of
Borrower and its Subsidiaries is duly qualified and is authorized to do business
and is in good standing as a foreign corporation in each state or jurisdiction
listed on Exhibit D hereto and in all other states and jurisdictions where the
character of its Properties or the nature of its activities make such
qualification necessary in which the failure of Borrower or any of its
Subsidiaries to be so qualified would have a material adverse effect on the
financial condition, business or Properties of Borrower or any of its
Subsidiaries.

 

7.1.2                     Corporate Power and Authority.  Each of Borrower and
its Subsidiaries is duly authorized and empowered to enter into, execute,
deliver and perform this Agreement and each of the other Loan Documents to which
it is a party. The execution, delivery and performance of this Agreement and
each of the other Loan Documents have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
the shareholders (or members, in the case of a limited liability company) of
Borrower or any of its Subsidiaries; (ii) contravene Borrower’s or any of its
Subsidiaries’ charter, articles or

 

13

--------------------------------------------------------------------------------


 

certificate of incorporation or by-laws; (iii) violate, or cause Borrower or any
of its Subsidiaries to be in default under, any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award in
effect having applicability to Borrower or any of its Subsidiaries; (iv) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which Borrower or any
of its Subsidiaries is a party or by which it or its Properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Properties now
owned or hereafter acquired by Borrower or any of its Subsidiaries.

 

7.1.3                     Legally Enforceable Agreement.  This Agreement is, and
each of the other Loan Documents when delivered under this Agreement will be, a
legal, valid and binding obligation of each of Borrower and its Subsidiaries
enforceable against it in accordance with its respective terms.

 

7.1.4                     Capital Structure.  Exhibit E hereto states (i) the
correct name of each of the Subsidiaries of Borrower, its jurisdiction of
incorporation and the percentage of its Voting Stock owned by Borrower, (ii) the
name of each of Borrower’s corporate or joint venture Affiliates and the nature
of the affiliation, (iii) the number, nature and holder of all outstanding
Securities of Borrower and each Subsidiary of Borrower and (iv) the number of
authorized, issued and treasury shares of Borrower and each Subsidiary of
Borrower. Borrower has good title to all of the shares it purports to own of the
stock of each of its Subsidiaries, free and clear in each case of any Lien other
than Permitted Liens. All such shares have been duly issued and are fully paid
and non-assessable. As of June 17, 2003, there are no outstanding options to
purchase, or any rights or warrants to subscribe for, or any commitments or
agreements to issue or sell, or any Securities or obligations convertible into,
or any powers of attorney relating to, shares of the capital stock of Borrower
or any of its Subsidiaries, except as set forth on the Borrower’s registration
statement Form SB-2 effective June 17, 2003.  There are no outstanding
agreements or instruments binding upon any of Borrower’s shareholders (or
members, in the case of a limited liability company) relating to the ownership
of its shares of capital stock (or member interests, in the case of a limited
liability company).

 

7.1.5                     Corporate Names, etc.  Neither Borrower nor any of its
Subsidiaries has been known as or used any corporate, fictitious or trade names
except those listed on Exhibit F hereto. Except as set forth on Exhibit F,
neither Borrower nor any of its Subsidiaries has been the surviving corporation
of a merger or consolidation or acquired all or substantially all of the assets
of any Person.  Each of Borrower’s and its Subsidiaries’ state(s) of
incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Exhibit F. The exact legal name of Borrower and each of
its Subsidiaries is set forth on Exhibit F.

 

7.1.6                     Business Locations; Agent for Process.  Each of
Borrower’s and its Subsidiaries’ chief executive office and other places of
business are as listed on Exhibit C hereto. During the preceding one-year
period, neither Borrower nor any of its Subsidiaries has had an office, place of
business or agent for service of process other than as listed on Exhibit C.
Except as shown on Exhibit C, no Inventory is stored with a bailee, warehouseman
or similar party, nor is any Inventory consigned to any Person.

 

7.1.7                     Title to Properties; Priority of Liens.  Each of
Borrower and its Subsidiaries has good, indefeasible and marketable title to and
fee simple ownership of, or valid and subsisting leasehold interests in, all of
its real Property, and good title to all of the Collateral and all of its other
Property, in each case, free and clear of all Liens except Permitted Liens.
Borrower has paid or discharged all lawful claims which, if unpaid, might become
a Lien against any of Borrower’s Properties that is not a Permitted Lien. The
Liens granted to Lender under Section 5 hereof are first-priority Liens, subject
only to Permitted Liens.

 

7.1.8                     Accounts.  Lender may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
Borrower with respect to any Account or Accounts. Unless otherwise indicated in
writing to Lender, with respect to each Account:

 

(i)                                    It is genuine and in all respects what it
purports to be, and it is not evidenced by a judgment;

 

14

--------------------------------------------------------------------------------


 

(ii)                                It arises out of a completed, bona fide sale
and delivery of goods or rendition of services by Borrower in the ordinary
course of its business and in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto and forming a
part of the contract between Borrower and the Account Debtor;

 

(iii)                            It is for a liquidated amount maturing as
stated in the duplicate invoice covering such sale or rendition of services, a
copy of which has been furnished or is available to Lender;

 

(iv)                               Such Account, and Lender’s security interest
therein, is not, and will not (by voluntary act or omission of Borrower) be in
the future, subject to any offset, Lien, deduction, recoupment, defense,
dispute, counterclaim or any other adverse condition except for disputes
resulting in returned goods where the amount in controversy is deemed by Lender
to be immaterial, and each such Account is absolutely owing to Borrower and is
not contingent in any respect or for any reason;

 

(v)                                   Borrower has made no agreement with any
Account Debtor thereunder for any extension, compromise, settlement or
modification of any such Account or any deduction therefrom, except discounts or
allowances which are granted by Borrower in the ordinary course of its business
for prompt payment and which are reflected in the calculation of the net amount
of each respective invoice related thereto and are reflected in the Schedules of
Accounts submitted to Lender pursuant to subsection 6.2.1 hereof;

 

(vi)                               There are no facts, events or occurrences
which in any way impair the validity or enforceability of any Accounts or tend
to reduce the amount payable thereunder from the face amount of the invoice and
statements delivered to Lender with respect thereto;

 

(vii)                           To the best of Borrower’s knowledge, the Account
Debtor thereunder (1) had the capacity to contract at the time any contract or
other document giving rise to the Account was executed and (2) such Account
Debtor is Solvent; and

 

(viii)                       To the best of Borrower’s knowledge, there are no
proceedings or actions which are threatened or pending against any Account
Debtor thereunder which might result in any material adverse change in such
Account Debtor’s financial condition or the collectibility of such Account.

 

7.1.9                     Equipment.  The Equipment is in good operating
condition and repair, and all necessary replacements of and repairs thereto
shall be made so that the value and operating efficiency of the Equipment shall
be maintained and preserved, reasonable wear and tear excepted. Borrower will
not permit any of the Equipment to become affixed to any real Property leased to
Borrower so that an interest arises therein under the real estate laws of the
applicable jurisdiction unless the landlord of such real Property has executed a
landlord waiver or leasehold mortgage in favor of and in form acceptable to
Lender, and Borrower will not permit any of the Equipment to become an accession
to any personal Property other than Equipment that is subject to first-priority
(except for Permitted Liens) Liens in favor of Lender.

 

7.1.10              Financial Statements; Fiscal Year.  The Consolidated and
consolidating balance sheets of Borrower and such other Persons described
therein (including the accounts of all Subsidiaries of Borrower for the
respective periods during which a Subsidiary relationship existed) as of
December 31, 2002, and the related statements of income, changes in
stockholder’s equity, and changes in financial position for the periods ended on
such dates, have been prepared in accordance with GAAP, and present fairly the
financial positions of Borrower and such Persons at such dates and the results
of Borrower’s and such Persons’ operations for such periods. Since June 30,
2003, there has been no material change in the condition, financial or
otherwise, of Borrower and such other Persons as shown on the Consolidated
balance sheet as of such date and no material change in the aggregate value of
Equipment and real Property owned by Borrower or such other Persons, except
changes in the ordinary course of business, none of which individually or in the
aggregate has been materially adverse. The fiscal year of Borrower and each of
its Subsidiaries ends on December 31 of each year.

 

15

--------------------------------------------------------------------------------


 

7.1.11              Full Disclosure.        The financial statements referred to
in subsection 7.1.10 hereof do not, nor does this Agreement or any other written
statement of Borrower to Lender, contain any untrue statement of a material fact
or omit a material fact necessary to make the statements contained therein or
herein not misleading. There is no fact which Borrower has failed to disclose to
Lender in writing which materially affects adversely or, so far as Borrower can
now foresee, will materially affect adversely the Properties, business,
prospects, profits or condition (financial or otherwise) of Borrower or any of
its Subsidiaries or the ability of Borrower or its Subsidiaries to perform this
Agreement or the other Loan Documents.

 

7.1.12              Solvent Financial Condition.  Each of Borrower and its
Subsidiaries is now and, after giving effect to the Loans to be made and the
Letters of Credit and LC Guaranties to be issued hereunder, at all times will
be, Solvent.

 

7.1.13              Surety Obligations.   Except as set forth on Exhibit P,
neither Borrower nor any of its Subsidiaries is obligated as surety or
indemnitor under any surety or similar bond or other contract, or has issued or
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.

 

7.1.14              Taxes.  Borrower’s federal tax identification number is
912048019. The federal tax identification number of each of Borrower’s
Subsidiaries is shown on Exhibit G hereto. Borrower and each of its Subsidiaries
has filed all federal, state and local tax returns and other reports it is
required by law to file and has paid, or made provision for the payment of, all
taxes, assessments, fees, levies and other governmental charges upon it, its
income and Properties as and when such taxes, assessments, fees, levies and
charges are due and payable, unless and to the extent any thereof are being
actively contested in good faith and by appropriate proceedings and Borrower
maintains reasonable reserves on its books therefor. The provision for taxes on
the books of Borrower and its Subsidiaries are adequate for all years not closed
by applicable statutes, and for its current fiscal year.

 

7.1.15              Brokers.  There are no claims for brokerage commissions,
finder’s fees or investment banking fees in connection with the transactions
contemplated by this Agreement.

 

7.1.16              Patents, Trademarks, Copyrights and Licenses. Each of
Borrower and its Subsidiaries owns or possesses all the patents, trademarks,
service marks, tradenames, copyrights and licenses necessary for the present and
planned future conduct of its business without any known conflict with the
rights of others. All such patents, trademarks, service marks, tradenames,
copyrights, licenses and other similar rights are listed on Exhibit H hereto.

 

7.1.17              Governmental Consents.           Each of Borrower and its
Subsidiaries has, and is in good standing with respect to, all material
governmental consents, approvals, licenses, authorizations, permits,
certificates, inspections and franchises necessary to continue to conduct its
business as heretofore or proposed to be conducted by it and to own or lease and
operate its Properties as now owned or leased by it.

 

7.1.18              Compliance with Laws. Each of Borrower and its Subsidiaries
has duly complied with, and its Properties, business operations and leaseholds
are in compliance in all material respects with, the provisions of all federal,
state and local laws, rules and regulations applicable to Borrower or such
Subsidiary, as applicable, its Properties or the conduct of its business and
there have been no citations, notices or orders of noncompliance issued to
Borrower or any of its Subsidiaries under any such law, rule or regulation. Each
of Borrower and its Subsidiaries has established and maintains an adequate
monitoring system to insure that it remains in material compliance with all
federal, state and local laws, rules and regulations applicable to it. No
Inventory has been produced in violation of the Fair Labor Standards Act (29
U.S.C. §201 et seq.), as amended.

 

7.1.19              Restrictions.  Neither Borrower nor any of its Subsidiaries
is a party or subject to any contract, agreement, or charter or other corporate
restriction, which materially and adversely affects its business or the use or
ownership of any of its Properties. Neither Borrower nor any of its Subsidiaries
is a party or subject to any contract or agreement which restricts its right or
ability to incur Indebtedness, other than as set forth

 

16

--------------------------------------------------------------------------------


 

on Exhibit I hereto, none of which prohibit the execution of or compliance with
this Agreement or the other Loan Documents by Borrower or any of its
Subsidiaries, as applicable.

 

7.1.20              Litigation.  Except as set forth on Exhibit J hereto, there
are no actions, suits, proceedings or investigations pending, or to the best
knowledge of Borrower, threatened, against or affecting Borrower or any of its
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of Borrower or any of its Subsidiaries. Neither Borrower nor any of
its Subsidiaries is in default with respect to any order, writ, injunction,
judgment, decree or rule of any court, governmental authority or arbitration
board or tribunal.

 

7.1.21              No Defaults.  No event has occurred and no condition exists
which would, upon or after the execution and delivery of this Agreement or
Borrower’s performance hereunder, constitute a Default or an Event of Default.
Neither Borrower nor any of its Subsidiaries is in default, and no event has
occurred and no condition exists which constitutes, or which with the passage of
time or the giving of notice or both would constitute, a default in the payment
of any Indebtedness to any Person for Money Borrowed.

 

7.1.22              Leases.  Exhibit K hereto is a complete listing of all
capitalized leases of Borrower and its Subsidiaries and Exhibit L hereto is a
complete listing of all operating leases of Borrower and its Subsidiaries. Each
of Borrower and its Subsidiaries is in full compliance with all of the terms of
each of its respective capitalized and operating leases.

 

7.1.23              Pension Plans.  Except as disclosed on Exhibit M hereto,
neither Borrower nor any of its Subsidiaries has any Plan. Borrower and each of
its Subsidiaries is in full compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan. No fact or
situation that could result in a material adverse change in the financial
condition of Borrower or any of its Subsidiaries exists in connection with any
Plan. Neither Borrower nor any of its Subsidiaries has any withdrawal liability
in connection with a Multi-employer Plan.

 

7.1.24              Trade Relations.  There exists no actual or, to the best
knowledge of Borrower, threatened termination, cancellation or limitation of, or
any modification or change in, the business relationship between Borrower or any
of its Subsidiaries and any customer or any group of customers whose purchases
individually or in the aggregate are material to the business of Borrower or any
of its Subsidiaries, or with any material supplier, and there exists no present
condition or state of facts or circumstances which would materially affect
adversely Borrower or any of its Subsidiaries or prevent Borrower or any of its
Subsidiaries from conducting such business after the consummation of the
transaction contemplated by this Agreement in substantially the same manner in
which it has heretofore been conducted.

 

7.1.25              Labor Relations.  Except as described on Exhibit N hereto,
neither Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement. There are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s or any of
its Subsidiaries’ employees, or threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization.

 

7.2                               Continuous Nature of Representations and
Warranties.  Each representation and warranty contained in this Agreement and
the other Loan Documents shall be continuous in nature and shall remain
materially accurate, complete and not misleading at all times during the term of
this Agreement, except for changes in the nature of Borrower’s or its
Subsidiaries’ business or operations that would render the information in any
exhibit attached hereto either inaccurate, incomplete or misleading, so long as
Lender has consented to such changes or such changes are expressly permitted by
this Agreement. Without limiting the generality of the foregoing, each loan
request made pursuant to subsection 3.1.1 hereof shall constitute Borrower’s
reaffirmation, as of the date of each such loan request, of each representation,
warranty or other statement made or furnished to Lender by or on behalf of
Borrower, any Subsidiary of Borrower, or Guarantor in this Agreement, any of the
other Loan Documents, or any instrument, certificate or financial statement
furnished in compliance with or in reference thereto.

 

17

--------------------------------------------------------------------------------


 

7.3                               Survival of Representations and Warranties. 
All representations and warranties of Borrower contained in this Agreement or
any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Lender and the parties thereto and the closing of the
transactions described therein or related thereto.

 

SECTION
8.                                                                           
COVENANTS AND CONTINUING AGREEMENTS

 

8.1                               Affirmative Covenants.  During the term of
this Agreement, and thereafter for so long as there are any Obligations to
Lender, Borrower covenants that, unless otherwise consented to by Lender in
writing, it shall:

 

8.1.1                     Visits and Inspections.  Permit representatives of
Lender, on at least three occasions during the first year of the Loan, at least
two occasions during each subsequent year of the Loan, and from time to time, as
often as may be reasonably requested, but only during normal business hours, to
visit and inspect the Properties of Borrower and each of its Subsidiaries,
inspect, audit and make extracts from its books and records, and discuss with
its officers, its employees and its independent accountants, Borrower’s and each
of its Subsidiaries’ business, assets, liabilities, financial condition,
business prospects and results of operations.

 

8.1.2                     Notices.  Promptly notify Lender in writing of the
occurrence of any event or the existence of any fact which renders any
representation or warranty in this Agreement or any of the other Loan Documents
inaccurate, incomplete or misleading.

 

8.1.3                     Financial Statements.  Keep, and cause each Subsidiary
to keep, adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with GAAP reflecting
all its financial transactions; and cause to be prepared and furnished to Lender
the following (all to be prepared in accordance with GAAP applied on a
consistent basis, unless Borrower’s certified public accountants concur in any
change therein and such change is disclosed to Lender and is consistent with
GAAP):

 

(i)                                    not later than one hundred twenty (120)
days after the close of each fiscal year of Borrower, unqualified, audited
financial statements of Borrower and its Subsidiaries as of the end of such
year, on a Consolidated and consolidating basis, certified by a firm of
independent certified public accountants of recognized standing selected by
Borrower but acceptable to Lender (except for a qualification for a change in
accounting principles with which the accountant concurs);

 

(ii)                                not later than thirty (30) days after the
end of each month hereafter, including the last month of Borrower’s fiscal year,
unaudited, interim financial statements of Borrower and its Subsidiaries as of
the end of such month and of the portion of Borrower’s financial year then
elapsed, on a Consolidated and consolidating basis following December 31, 2003,
certified by the principal financial officer of Borrower as prepared in
accordance with GAAP and fairly presenting the Consolidated financial position
and results of operations of Borrower and its Subsidiaries for such month and
period subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes;

 

(iii)                            promptly upon Lender’s request, but in any
event, on the second full Business Day for the previous week, a Borrowing Base
Certificate, which includes a weekly report of sales, credits and collections of
the Borrower;

 

(iv)                               not later twenty (20) days after the end of
each month (a) a reconciliation of Accounts, (b) an aging of accounts
receivable, and accounts payable, and (c) inventory reporting set forth in
Section 6.3.1;

 

(v)                                   promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports which Borrower has made available to its shareholders (or
members, in the case of a limited liability company) and copies of any regular,
periodic and special reports or registration statements which Borrower files
with the Securities and Exchange Commission or any governmental authority which
may be substituted therefor, or any national securities exchange;

 

18

--------------------------------------------------------------------------------


 

(vi)                               promptly after the filing thereof, copies of
any annual report to be filed with ERISA in connection with each Plan;

 

(vii)                           such other data and information (financial and
otherwise) as Lender, from time to time, may reasonably request, bearing upon or
related to the Collateral or Borrower’s and each of its Subsidiaries’ financial
condition or results of operations; and

 

(viii)                       not later than fifteen (15) days after the close of
each fiscal quarter of Borrower, the policy date review sheets with respect to
the life insurance policies taken as collateral by the Lender, which policy date
review sheets shall contain such information as required by Lender.

 

Concurrently with the delivery of the financial statements described in clause
(i) of this subsection 8.1.3, Borrower shall forward to Lender a copy of the
accountants’ letter to Borrower’s management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall furnish
to Lender a certificate of the aforesaid certified public accountants certifying
to Lender that, based upon their examination of the financial statements of
Borrower and its Subsidiaries performed in connection with their examination of
said financial statements, they are not aware of any Default or Event of
Default, or, if they are aware of such Default or Event of Default, specifying
the nature thereof, and acknowledging, in a manner satisfactory to Lender, that
they are aware that Lender is relying on such financial statements in making its
decisions with respect to the Loans. Concurrently with the delivery of the
financial statements described in clauses (i) and (ii) of this subsection 8.1.3,
or more frequently if requested by Lender, Borrower shall cause to be prepared
and furnished to Lender a Compliance Certificate in the form of Exhibit O hereto
executed by the Chief Financial Officer of Borrower.

 

8.1.4                     Landlord and Storage Agreements.  Provide Lender with
copies of all agreements between Borrower or any of its Subsidiaries and any
landlord or warehouseman which owns any premises at which any Inventory may,
from time to time, be kept.

 

8.1.5                     [Intentionally Omitted.]

 

8.1.6                     Projections.  No later than thirty (30) days prior to
the end of each fiscal year of Borrower, deliver to Lender Projections of
Borrower for the forthcoming fiscal year, month by month.

 

8.1.7                     Deposit and Brokerage Accounts.  For each deposit
account or brokerage account that Borrower at any time opens or maintains,
Borrower shall, at Lender’s request and option, pursuant to an agreement in form
and substance satisfactory to Lender, cause the depository bank or securities
intermediary, as applicable, to agree to comply at any time with instructions
from Lender to such depository bank or securities intermediary, as applicable,
directing the disposition of funds from time to time credited to such deposit or
brokerage account, without further consent of Borrower.

 

8.2                               Negative Covenants.  During the term of this
Agreement, and thereafter for so long as there are any Obligations to Lender,
Borrower covenants that, unless Lender has first consented thereto in writing,
it will not:

 

8.2.1                     Mergers; Consolidations; Acquisitions; Structural
Changes.  Merge or consolidate, or permit any Subsidiary of Borrower to merge or
consolidate, with any Person; nor acquire, nor permit any of its Subsidiaries to
acquire, all or any substantial part of the Properties of any Person; nor change
its or any of its Subsidiaries’ state of incorporation or organization or Type
of Organization; nor change its or any of its Subsidiaries’ legal names.

 

8.2.2                     Loans.  Make, or permit any Subsidiary of Borrower to
make, any loans or other advances of money (other than for salary, travel
advances, advances against commissions and other similar advances in the
ordinary course of business) to any Person.

 

8.2.3                     Total Indebtedness.  Create, incur, assume, or suffer
to exist, or permit any Subsidiary of Borrower to create, incur or suffer to
exist, any Indebtedness, except:

 

19

--------------------------------------------------------------------------------


 

(i)                                    Obligations owing to Lender;

 

(ii)                                Subordinated Debt existing on the date of
this Agreement;

 

(iii)                            Indebtedness of any Subsidiary of Borrower to
Borrower;

 

(iv)                               accounts payable to trade creditors and
current operating expenses (other than for Money Borrowed and current trade
creditors in the ordinary course of business) which are not aged more than one
hundred twenty (120) days from billing date or more than sixty (60) days from
the due date, in each case incurred in the ordinary course of business and paid
within such time period, unless the same are being actively contested in good
faith and by appropriate and lawful proceedings; and Borrower or such Subsidiary
shall have set aside such reserves, if any, with respect thereto as are required
by GAAP and deemed adequate by Borrower or such Subsidiary and its independent
accountants;

 

(v)                                   [Omitted.];

 

(vi)                               Permitted Purchase Money Indebtedness;

 

(vii)                           contingent liabilities arising out of
endorsements of checks and other negotiable instruments for deposit or
collection in the ordinary course of business; and

 

(viii)                       Indebtedness not included in paragraphs (i) through
(vii) above which does not exceed at any time, in the aggregate, the sum of
$25,000.00.

 

8.2.4                     Affiliate Transactions.  Enter into, or be a party to,
or permit any Subsidiary of Borrower to enter into or be a party to, any
transaction with any Affiliate of Borrower or stockholder, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s or
such Subsidiary’s business and upon fair and reasonable terms which are fully
disclosed to Lender and are no less favorable to Borrower than would obtain in a
comparable arm’s length transaction with a Person not an Affiliate or
stockholder of Borrower or such Subsidiary.

 

8.2.5                     Limitation on Liens.  Create or suffer to exist, or
permit any Subsidiary of Borrower to create or suffer to exist, any Lien upon
any of its Property, income or profits, whether now owned or hereafter acquired,
except:

 

(i)                                    Liens at any time granted in favor of
Lender;

 

(ii)                                Liens for taxes (excluding any Lien imposed
pursuant to any of the provisions of ERISA) not yet due, or being contested in
the manner described in subsection 7.1.14 hereto, but only if in Lender’s
judgment such Lien does not adversely affect Lender’s rights or the priority of
Lender’s Lien in the Collateral;

 

(iii)                            Liens arising in the ordinary course of
Borrower’s business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrower or
materially impair the use thereof in the operation of Borrower’s business;

 

(iv)                               Purchase Money Liens securing Permitted
Purchase Money Indebtedness;

 

(v)                                   Liens securing Indebtedness of one of
Borrower’s Subsidiaries to Borrower or another such Subsidiary;

 

20

--------------------------------------------------------------------------------


 

(vi)                               such other Liens as appear on Exhibit P
hereto; and

 

(vii)                           such other Liens as Lender may hereafter approve
in writing.

 

8.2.6                     Subordinated Debt.  Make, or permit any Subsidiary of
Borrower to make, any payment of any part or all of any Subordinated Debt or
take any other action or omit to take any other action in respect of any
Subordinated Debt, except in accordance with the Subordination Agreement
relative thereto.

 

8.2.7                     Distributions.  Declare or make, or permit any
Subsidiary of Borrower to declare or make, any Distributions.

 

8.2.8                     Unfunded Capital Expenditures.  Make Unfunded Capital
Expenditures which, in the aggregate, as to Borrower and its Subsidiaries,
exceed $1,500,000 during any fiscal year of Borrower, provided, however, that if
during the period from the Effective Date to June 30, 2005 Unfunded Capital
Expenditures exceeds $1,500,000, the excess may be offset by the Equity
Injection during such period.

 

8.2.9                     Disposition of Assets.  Sell, lease or otherwise
dispose of any of, or permit any Subsidiary of Borrower to sell, lease or
otherwise dispose of any of, its Properties, including any disposition of
Property as part of a sale and leaseback transaction, to or in favor of any
Person, except (i) sales of Inventory in the ordinary course of business for so
long as no Event of Default exists hereunder, (ii) a transfer of Property to
Borrower by a Subsidiary of Borrower or (iii) dispositions expressly authorized
by this Agreement.

 

8.2.10              Stock of Subsidiaries.  Permit any of its Subsidiaries to
issue any additional shares of its capital stock except director’s qualifying
shares.

 

8.2.11              Bill-and-Hold Sales, Etc.  Make a sale to any customer on a
bill-and-hold, guaranteed sale, sale and return, sale on approval or consignment
basis, or any sale on a repurchase or return basis.

 

8.2.12              Restricted Investment.  Make or have, or permit any
Subsidiary of Borrower to make or have, any Restricted Investment.

 

8.2.13              [Intentionally Omitted.]

 

8.2.14              Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than a Subsidiary of
Borrower.

 

8.3                               Specific Financial Covenants.  During the term
of this Agreement, and thereafter for so long as there are any Obligations to
Lender, Borrower covenants that, unless otherwise consented to by Lender in
writing, it shall:

 

8.3.1                     Leverage.  Maintain a ratio of Total Debt to Tangible
Capital Base not greater than the following ratios at the end of each of the
following fiscal quarters:

 

Ratio

 

Fiscal Quarter Ending

6.5 : 1.0

 

September 30, 2003

4.2 : 1.0

 

December 31, 2003 and March 31, 2004

3.0 : 1.0

 

June 30, 2004

5.5 : 1.0

 

September 30, 2004

6.0 : 1.0

 

December 31, 2004 and March 31, 2005

3.5 : 1.0

 

June 30, 2005 and each fiscal quarter thereafter.

 

21

--------------------------------------------------------------------------------


 

8.3.2                     Inventory Turnover.

 

(i)            As of the fiscal quarter ending September 30, 2003 to September
30, 2004, maintain, (a) a ratio of Inventory to COGS annualized of not less than
1.75 to 1.0 for each fiscal quarter (based only on such ninety day period) if
the Fixed Charge Coverage Ratio determined pursuant to Section 8.3.3 hereof is
equal to or greater than 1.5 to 1.0 but less than 1.75 to 1.0, or (b) a ratio of
Inventory to COGS annualized of not less than 1.5 to 1.0 for each fiscal quarter
(based only on such ninety day period) if the Fixed Charge Coverage Ratio
(determined pursuant to Section 8.3.3 hereof) is equal to or greater than 1.75
to 1.0.

 

(ii)           As of the fiscal quarter ending December 31, 2004 and each fiscal
quarter thereafter maintain a ratio of Inventory to COGS annualized of not less
than 1.25 to 1.0 for each fiscal quarter (based only on such ninety day period).

 

(iii)         For purposes of the calculation of the Inventory Turnover covenant
at the fiscal quarter ending December 31 of each year, COGS shall be determined
by reference to the prior six (6) months being tested multiplied by two (2). 
For purposes of all other fiscal quarters (ending March 31, June 30 and
September 30 of each year), COGS shall be determined by reference to the fiscal
quarter being tested multiplied by four (4).  This covenant shall be tested on
September 30, 2003 and on the last day of each fiscal quarter for the previous
fiscal quarter thereafter.

 

8.3.3                     Minimum Fixed Charge Coverage Ratio. Maintain a ratio
of EBITDA less (1) Unfunded Capital Expenditures and less (2) taxes to Principal
Paid (not including the Loan) plus (i) Interest Expenses and (ii) Distributions
of not less than the following ratios for each of the following fiscal quarters:

 

Ratio

 

Fiscal Quarter Ending

2.0 : 1.0

 

September 30, 2003,

1.4 : 1.0

 

December 31, 2003 and September 30, 2004

1.2 : 1.0

 

December 31, 2004

1.2 : 1.0

 

March 31, 2005

1.5 : 1.0

 

June 30, 2005

1.75 : 1.0

 

September 30, 2005 and each fiscal quarter thereafter.

 

For the purpose of calculating this covenant, any excess Unfunded Capital
Expenditures in 2003 may be rolled over in 2004 only. This covenant shall be
tested on September 30, 2003 and December 31, 2003 on a year to date basis and
thereafter on the last day of each fiscal quarter on a rolling basis by
reference to the fiscal quarter then ending and the three immediately preceding
fiscal quarters. For purposes of testing this covenant on September 30, 2003
only, Unfunded Capital Expenditures shall not be included. For purposes of
testing this covenant during the period from the Effective Date to June 30, 2005
only, if the Unfunded Capital Expenditures exceed $1,500,000, the excess may be
offset by the Equity Injection during such period.

 

SECTION
9.                                                                                                        
CONDITIONS PRECEDENT

 

Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Lender under the
other sections of this Agreement, Lender shall not be required to make any Loan
under this Agreement unless and until each of the following conditions has been
and continues to be satisfied:

 

9.1                               Documentation.  Lender shall have received, in
form and substance satisfactory to Lender, a duly executed copy of this
Agreement and the other Loan Documents, together with such additional documents,
instruments and certificates as Lender shall require in connection therewith
from time to time, all in form and substance satisfactory to Lender, including
but not limited to:

 

(i)                                    A certificate of the Secretary of each
Borrower certifying as to (a) the resolutions of the Borrower approving the
execution and delivery of this Agreement, (b) the fact that the Articles of
Incorporation and Bylaws of the Borrower, which were certified and delivered to
the Lender as of September 10, 2003 continue in full force and effect and have
not been amended or otherwise modified except as set forth in the Certificate to
be

 

22

--------------------------------------------------------------------------------


 

delivered, and (c) certifying that the officers and agents of the Borrower who
have been certified to the Lender, as being authorized to sign and to act on
behalf of the Borrower, continue to be so authorized and setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Agreement and all other documents, agreements and
certificates on behalf of the Borrower.

 

(ii)                                A certificate of the Secretary of each
Borrower on the Effective Date certifying that (a) there shall exist no Event of
Default or Default, (b) all representations and warranties contained herein and
in the other Loan Documents executed by the Borrower shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

9.2                               No Default.  No Default or Event of Default
shall exist.

 

9.3                               Other Loan Documents.  Each of the conditions
precedent set forth in the other Loan Documents shall have been satisfied.

 

9.4                               Availability.  Lender shall have determined
that immediately after Lender has made the initial Loans and issued the initial
Letters of Credit and LC Guaranties contemplated hereby, and paid all closing
costs incurred in connection with the transactions contemplated hereby,
Availability as of the Closing Date shall not be less than $750,000.00. 
Availability on a daily basis as of fiscal quarters ending September 30, 2003
and December 31, 2003 shall not be less than $300,000.00 and thereafter
Availability on a daily basis as of the end of each fiscal quarter shall not be
less than $500,000.00.  This covenant shall be tested daily.

 

Notwithstanding anything contained in this Section 9.4 to the contrary, the
minimum Availability required by this Section 9.4 shall be waived until the
earlier to occur of: (i) the date Borrower receives any of the Equity Injection,
or (ii) June 30, 2005.

 

9.5                               No Litigation.  No action, proceeding,
investigation, regulation or legislation shall have been instituted, or, to the
best of Borrower’s knowledge, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.

 

SECTION 10.                                                                    
EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 

10.1                        Events of Default.  The occurrence of one or more of
the following events shall constitute an “Event of Default”:

 

10.1.1              Payment of Note.  Borrower shall fail to pay any installment
of principal, interest or premium, if any, owing on the Revolving Credit Note on
or within ten (10) days after the due date of such installment.

 

10.1.2              Payment of Other Obligations.  Borrower shall fail to pay
any of the Obligations that are not evidenced by the Revolving Credit Note on
the due date thereof (whether due at stated maturity, on demand, upon
acceleration or otherwise).

 

10.1.3              Misrepresentations.  Any representation, warranty or other
statement made or furnished to Lender by or on behalf of Borrower, any
Subsidiary of Borrower, or Guarantor in this Agreement, any of the other Loan
Documents or any instrument, certificate or financial statement furnished in
compliance with or in reference thereto proves to have been false or misleading
in any material respect when made or furnished or when reaffirmed pursuant to
Section 7.2 hereof.

 

23

--------------------------------------------------------------------------------


 

10.1.4              Breach of Specific Covenants.  Borrower shall fail or
neglect to perform, keep or observe any covenant contained in Sections 5.2, 5.3,
6.1.1, 6.1.2, 6.2.5, 6.2.6, 8.1, 8.2 or 8.3 hereof on the date that Borrower is
required to perform, keep or observe such covenant.

 

10.1.5              Breach of Other Covenants.  Borrower shall fail or neglect
to perform, keep or observe any covenant contained in this Agreement (other than
a covenant which is dealt with specifically elsewhere in Section 10.1 hereof)
and the breach of such other covenant is not cured to Lender’s satisfaction
within fifteen (15) days after the sooner to occur of Borrower’s receipt of
notice of such breach from Lender or the date on which such failure or neglect
first becomes known to any officer of Borrower.

 

10.1.6              Default Under Security Documents/Other Agreements.  Any
event of default shall occur under, or Borrower shall default in the performance
or observance of any term, covenant, condition or agreement contained in, any of
the Security Documents; or the Other Agreements and such default shall continue
beyond any applicable grace period.

 

10.1.7              Other Defaults.  There shall occur any default or event of
default on the part of Borrower under any agreement, document or instrument to
which Borrower is a party or by which Borrower or any of its Property is bound,
creating or relating to any Indebtedness (other than the Obligations) if the
payment or maturity of such Indebtedness is accelerated in consequence of such
event of default or demand for payment of such Indebtedness is made.

 

10.1.8              Uninsured Losses.  Any material loss, theft, damage or
destruction of any of the Collateral not fully covered (subject to such
deductibles as Lender shall have permitted) by insurance.

 

10.1.9              Adverse Changes.  There shall occur any material adverse
change in the financial condition or business prospects of Borrower or any
Guarantor.

 

10.1.10       Insolvency and Related Proceedings.  Borrower or any Guarantor
shall cease to be Solvent or shall suffer the appointment of a receiver,
trustee, custodian or similar fiduciary, or shall make an assignment for the
benefit of creditors, or any petition for an order for relief shall be filed by
or against Borrower or any Guarantor under the Bankruptcy Code (if against
Borrower or any Guarantor, the continuation of such proceeding for more than
thirty (30) days), or Borrower or any Guarantor shall make any offer of
settlement, extension or composition to their respective unsecured creditors
generally.

 

10.1.11       Business Disruption; Condemnation.  There shall occur a cessation
of a substantial part of the business of Borrower, any Subsidiary of Borrower or
any Guarantor for a period which significantly affects Borrower’s or such
Guarantor’s capacity to continue its business, on a profitable basis; or
Borrower, any Subsidiary of Borrower or any Guarantor shall suffer the loss or
revocation of any license or permit now held or hereafter acquired by Borrower
or such Guarantor which is necessary to the continued or lawful operation of its
business; or Borrower or any Guarantor shall be enjoined, restrained or in any
way prevented by court, governmental or administrative order from conducting all
or any material part of its business affairs; or any material lease or agreement
pursuant to which Borrower or any Guarantor leases, uses or occupies any
Property shall be canceled or terminated prior to the expiration of its stated
term; or any part of the Collateral shall be taken through condemnation or the
value of such Property shall be impaired through condemnation.

 

10.1.12       Change of Ownership.  Paul Boucher, Forest Jordan and Grey Perna
shall cease to own and control, beneficially and of record, fifty-one (51%)
percent of the issued and outstanding capital stock of Borrower.

 

10.1.13       ERISA.  A Reportable Event shall occur which Lender, in its sole
discretion, shall determine in good faith constitutes grounds for the
termination by the Pension Benefit Guaranty Corporation of any Plan or for the
appointment by the appropriate United States district court of a trustee for any
Plan, or if any Plan shall be terminated or any such trustee shall be requested
or appointed, or if Borrower, any Subsidiary of Borrower or any Guarantor is in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a

 

24

--------------------------------------------------------------------------------


 

Multi-employer Plan resulting from Borrower’s, such Subsidiary’s or such
Guarantor’s complete or partial withdrawal from such Plan.

 

10.1.14       Challenge to Agreement.  Borrower, any Subsidiary of Borrower or
any Guarantor, or any Affiliate of any of them, shall challenge or contest in
any action, suit or proceeding the validity or enforceability of this Agreement,
or any of the other Loan Documents, the legality or enforceability of any of the
Obligations or the perfection or priority of any Lien granted to Lender.

 

10.1.15       Repudiation of or Default Under Guaranty Agreement.  Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement signed by such
Guarantor, or shall repudiate such Guarantor’s liability thereunder or shall be
in default under the terms thereof.

 

10.1.16       Criminal Forfeiture.  Borrower, any Subsidiary of Borrower or any
Guarantor shall be criminally indicted or convicted under any law that could
lead to a forfeiture of any Property of Borrower, any Subsidiary of Borrower or
any Guarantor.

 

10.1.17       Judgments.  Any money judgment, writ of attachment or similar
process is filed against Borrower, any Subsidiary of Borrower or any Guarantor,
or any of their respective Property.

 

10.2                        Acceleration of the Obligations.  Without in any way
limiting the right of Lender to demand payment of any portion of the Obligations
payable on demand in accordance with Section 3.2 hereof, upon or at any time
after the occurrence of an Event of Default, all or any portion of the
Obligations shall, at the option of Lender and without presentment, demand,
protest or further notice by Lender, become at once due and payable and Borrower
shall forthwith pay to Lender, the full amount of such Obligations, provided,
that upon the occurrence of an Event of Default specified in subsection 10.1.10
hereof, all of the Obligations shall become automatically due and payable
without declaration, notice or demand by Lender.

 

10.3                        Other Remedies.  Upon and after the occurrence of an
Event of Default, Lender shall have and may exercise from time to time the
following other rights and remedies:

 

10.3.1              All of the rights and remedies of a secured party under the
UCC or under other applicable law, and all other legal and equitable rights to
which Lender may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.

 

10.3.2              The right to take immediate possession of the Collateral,
and to (i) require Borrower to assemble the Collateral, at Borrower’s expense,
and make it available to Lender at a place designated by Lender which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of Borrower, Borrower
agrees not to charge Lender for storage thereof).

 

10.3.3              The right to sell or otherwise dispose of all or any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by law, in lots or in bulk, for cash or on credit, all as Lender, in
its sole discretion, may deem advisable. Seller may, at Seller’s option,
disclaim any and all warranties regarding the Collateral in connection with any
such sale. Borrower agrees that ten (10) days written notice to Borrower of any
public or private sale or other disposition of Collateral shall be reasonable
notice thereof, and such sale shall be at such locations as Lender may designate
in said notice. Lender shall have the right to conduct such sales on Borrower’s
premises, without charge therefor, and such sales may be adjourned from time to
time in accordance with applicable law.  Lender shall have the right to sell,
lease or otherwise dispose of the Collateral, or any part thereof, for cash,
credit or any combination thereof, and Lender may purchase all or any part of
the Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale of any Collateral
may be applied, after allowing two (2) Business Days for collection, first to
the costs, expenses and attorneys’ fees incurred by Lender in collecting the
Obligations, in enforcing the

 

25

--------------------------------------------------------------------------------


 

rights of Lender under the Loan Documents and in collecting, retaking,
completing, protecting, removing, storing, advertising for sale, selling and
delivering any Collateral; second to the interest due upon any of the
Obligations; and third, to the principal of the Obligations. If any deficiency
shall arise, Borrower and each Guarantor (subject to the Guaranty Agreement)
shall remain jointly and severally liable to Lender therefor.

 

10.3.4              Lender is hereby granted a license or other right to use,
without charge, Borrower’s labels, patents, copyrights, rights of use of any
name, trade secrets, tradenames, trademarks and advertising matter, or any
Property of a similar nature, as it pertains to the Collateral, in advertising
for sale and selling any Collateral and Borrower’s rights under all licenses and
all franchise agreements shall inure to Lender’s benefit.

 

10.3.5              Lender may, at its option, require Borrower to deposit with
Lender funds equal to the LC Amount and, if Borrower fails to promptly make such
deposit, Lender may advance such amount as a Base Rate Advance (whether or not
an Overadvance is created thereby). Any such deposit or advance shall be held by
Lender as a reserve to fund future payments on such LC Guaranties and future
drawings against such Letters of Credit. At such time as all LC Guaranties have
been paid or terminated and all Letters of Credit have been drawn upon or
expired, any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrower.

 

10.4                        Remedies Cumulative; No Waiver.  All covenants,
conditions, provisions, warranties, guaranties, indemnities, and other
undertakings of Borrower contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Lender or contained in any other agreement between Lender and Borrower,
heretofore, concurrently, or hereafter entered into, shall be deemed cumulative
to and not in derogation or substitution of any of the terms, covenants,
conditions, or agreements of Borrower herein contained. The failure or delay of
Lender to require strict performance by Borrower of any provision of this
Agreement or to exercise or enforce any rights, Liens, powers, or remedies
hereunder or under any of the aforesaid agreements or other documents or
security or Collateral shall not operate as a waiver of such performance, Liens,
rights, powers and remedies, but all such requirements, Liens, rights, powers,
and remedies shall continue in full force and effect until all Loans and all
other Obligations owing or to become owing from Borrower to Lender shall have
been fully satisfied. None of the undertakings, agreements, warranties,
covenants and representations of Borrower contained in this Agreement or any of
the other Loan Documents and no Default or Event of Default by Borrower under
this Agreement or any other Loan Documents shall be deemed to have been
suspended or waived by Lender, unless such suspension or waiver is by an
instrument in writing specifying such suspension or waiver and is signed by a
duly authorized representative of Lender and directed to Borrower.

 

SECTION 11.                     MISCELLANEOUS

 

11.1                        Power of Attorney.  Borrower hereby irrevocably
designates, makes, constitutes and appoints Lender (and all Persons designated
by Lender) as Borrower’s true and lawful attorney (and agent-in-fact) and
Lender, or Lender’s agent, may, without notice to Borrower and in either
Borrower’s or Lender’s name, but at the cost and expense of Borrower:

 

11.1.1     At such time or times upon or after the occurrence of a Default or an
Event of Default as Lender or said agent, in its sole discretion, may determine,
endorse Borrower’s name on any checks, notes, acceptances, drafts, money orders
or any other evidence of payment or proceeds of the Collateral which come into
the possession of Lender or under Lender’s control.

 

11.1.2     At such time or times upon or after the occurrence of an Event of
Default as Lender or its agent in its sole discretion may determine: (i) demand
payment of the Accounts from the Account Debtors, enforce payment of the
Accounts by legal proceedings or otherwise, and generally exercise all of
Borrower’s rights and remedies with respect to the collection of the Accounts;
(ii) settle, adjust, compromise, discharge or release any of the Accounts or
other Collateral or any legal proceedings brought to collect any of the Accounts
or other Collateral; (iii) sell or assign any of the Accounts and other
Collateral upon such terms, for such amounts and at such time or times as Lender
deems advisable and, at Lender’s option, with all warranties regarding

 

26

--------------------------------------------------------------------------------


 

the Collateral disclaimed; (iv) take control, in any manner, of any item of
payment or proceeds relating to any Collateral; (v) prepare, file and sign
Borrower’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to Borrower and to notify postal authorities
to change the address for delivery thereof to such address as Lender may
designate; (vii) endorse the name of Borrower upon any of the items of payment
or proceeds relating to any Collateral and deposit the same to the account of
Lender on account of the Obligations; (viii) endorse the name of Borrower upon
any chattel paper, document, instrument, invoice, freight bill, bill of lading
or similar document or agreement relating to the Accounts, Inventory and any
other Collateral; (ix) use Borrower’s stationery and sign the name of Borrower
to verifications of the Accounts and notices thereof to Account Debtors; (x) use
the information recorded on or contained in any data processing equipment and
computer hardware and software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance; and (xii) do all other acts and things necessary, in Lender’s
determination, to fulfill Borrower’s obligations under this Agreement.

 

11.2                        Indemnity.  Borrower hereby agrees to indemnify
Lender and hold Lender harmless from and against any liability, loss, damage,
suit, action or proceeding ever suffered or incurred by Lender (including
reasonable attorneys fees and legal expenses) as the result of Borrower’s
failure to observe, perform or discharge Borrower’s duties hereunder. In
addition, Borrower shall defend Lender against and save it harmless from all
claims of any Person with respect to the Collateral. Without limiting the
generality of the foregoing, these indemnities shall extend to any claims
asserted against Lender by any Person under any Environmental Laws or similar
laws by reason of Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials or other toxic substances.
Notwithstanding any contrary provision in this Agreement, the obligation of
Borrower under this Section 11.2 shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.3                        Modification of Agreement; Sale of Interest.  This
Agreement may not be modified, altered or amended, except by an agreement in
writing signed by Borrower and Lender. Borrower may not sell, assign or transfer
any interest in this Agreement, any of the other Loan Documents, or any of the
Obligations, or any portion thereof, including, without limitation, Borrower’s
rights, title, interests, remedies, powers, and duties hereunder or thereunder.
Borrower hereby consents to Lender’s participation, sale, assignment, transfer
or other disposition, at any time or times hereafter, of this Agreement and any
of the other Loan Documents, or of any portion hereof or thereof, including,
without limitation, Lender’s rights, title, interests, remedies, powers, and
duties hereunder or thereunder. In the case of an assignment, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as it would if it were “Lender” hereunder and Lender shall be
relieved of all obligations hereunder upon any such assignments.  Borrower
agrees that it will use its best efforts to assist and cooperate with Lender in
any manner reasonably requested by Lender to effect the sale of participations
in or assignments of any of the Loan Documents or any portion thereof or
interest therein, including, without limitation, assisting in the preparation of
appropriate disclosure documents. Borrower further agrees that Lender may
disclose credit information regarding Borrower, its Subsidiaries and any
Guarantor to any potential participant or assignee.

 

11.4                        Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

11.5                        Successors and Assigns.  This Agreement, the Other
Agreements and the Security Documents shall be binding upon and inure to the
benefit of the successors and assigns of Borrower and Lender permitted under
Section 11.3 hereof.

 

11.6                        Cumulative Effect; Conflict of Terms.  The
provisions of the Other Agreements and the Security Documents are hereby made
cumulative with the provisions of this Agreement. Except as otherwise provided
in Section 3.2 hereof and except as otherwise provided in any of the other Loan
Documents by specific reference to the applicable provision of this Agreement,
if any provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

 

27

--------------------------------------------------------------------------------


 

11.7                        Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.

 

11.8                        Notice.  Except as otherwise provided herein, all
notices, requests and demands to or upon a party hereto, to be effective, shall
be in writing and shall be sent by certified or registered mail, return receipt
requested, by personal delivery against receipt, by overnight courier or by
facsimile and, unless otherwise expressly provided herein, shall be deemed to
have been validly served, given or delivered immediately when delivered against
receipt, one Business Day after deposit in the mail, postage prepaid, or with an
overnight courier or, in the case of facsimile notice, when sent, addressed as
follows:

 

If to Lender:

Fleet Capital Corporation

 

 

One Landmark Square

 

 

2nd Floor

 

 

CT 2-522-0201

 

 

Stamford, CT 06901

 

 

Attention: Deirdre Z. Sikora

 

 

Facsimile No.: (203) 964-9038

 

 

 

With a copy to:

Updike, Kelly & Spellacy, P.C.

 

 

One State Street

 

 

Hartford, CT 06103

 

 

Attention: Robert J. Martino, Esq.

 

 

Facsimile No.: (860) 548-2680

 

 

 

If to Borrower:

IWT Tesoro Corporation

 

 

Suite 10, 191 Post Road West

 

 

Westport, CT 06880

 

 

Attention: Henry J. Boucher, Jr.

 

 

Facsimile No.: (203) 221-2797

 

 

 

 

 

International Wholesale Tile, Inc.

 

 

3500 S.W. 42nd Avenue

 

 

Palm City, Florida 34990

 

 

Attention: Paul F. Boucher

 

 

Facsimile No.: (772) 223-0837

 

 

 

With a copy to:

Rader and Coleman

 

 

2101 North West Boca Raton

 

 

Boulevard, Suite 1

 

 

Boca Raton, Florida 33431

 

 

Attention: Gayle Coleman

 

 

Facsimile No.: (561) 367-1725

 

or to such other address as each party may designate for itself by notice given
in accordance with this Section 11.8; provided, however, that any notice,
request or demand to or upon Lender pursuant to subsection 3.1.1 or 4.2.2 hereof
shall not be effective until received by Lender.

 

11.9                        Lender’s Consent.  Whenever Lender’s consent is
required to be obtained under this Agreement, any of the Other Agreements or any
of the Security Documents as a condition to any action, inaction, condition or
event, Lender shall be authorized to give or withhold such consent in its sole
and reasonable discretion and to condition its consent upon the giving of
additional collateral security for the Obligations, the payment of money or any
other matter.

 

28

--------------------------------------------------------------------------------


 

11.10                 Credit Inquiries.  Borrower hereby authorizes and permits
Lender to respond to usual and customary credit inquiries from third parties
concerning Borrower or any of its Subsidiaries or any Guarantor.

 

11.11                 Time of Essence.  Time is of the essence of this
Agreement, the Other Agreements and the Security Documents.

 

11.12                 Entire Agreement.  This Agreement and the other Loan
Documents, together with all other instruments, agreements and certificates
executed by the parties in connection therewith or with reference thereto,
embody the entire understanding and agreement between the parties hereto and
thereto with respect to the subject matter hereof and thereof and supersede all
prior agreements, understandings and inducements, whether express or implied,
oral or written.

 

11.13                 Interpretation.  No provision of this Agreement or any of
the other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.

 

11.14                 GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN
NEGOTIATED, EXECUTED AND DELIVERED AT AND SHALL BE DEEMED TO HAVE BEEN MADE IN
STAMFORD, CONNECTICUT.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT; PROVIDED, HOWEVER, THAT IF
ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN
CONNECTICUT, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND
PROCEDURE FOR FORECLOSURE OF LENDER’S LIEN UPON SUCH COLLATERAL AND THE
ENFORCEMENT OF LENDER’S OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE
EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT
WITH THE LAWS OF CONNECTICUT.  AS PART OF THE CONSIDERATION FOR NEW VALUE
RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF
BUSINESS OF BORROWER OR LENDER, BORROWER HEREBY CONSENTS AND AGREES THAT THE
SUPERIOR COURT OF HARTFORD, CONNECTICUT, OR, AT LENDER’S OPTION, THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF CONNECTICUT, HARTFORD DIVISION, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
BORROWER AND LENDER PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT.  BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.  NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO AFFECT THE RIGHT OF LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY
JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

29

--------------------------------------------------------------------------------


 

11.15                 WAIVERS BY BORROWER.  BORROWER WAIVES (i)  THE RIGHT TO
TRIAL BY JURY (WHICH LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE LOAN
DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL; (ii) PRESENTMENT, DEMAND AND
PROTEST AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY,
RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL
PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY LENDER ON WHICH BORROWER MAY IN ANY WAY BE LIABLE
AND HEREBY RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO IN THIS REGARD; (iii)
NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR ANY BOND OR
SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING LENDER TO
EXERCISE ANY OF LENDER’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF; AND (VI)
EXCEPT AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS
ARE A MATERIAL INDUCEMENT TO LENDER’S ENTERING INTO THIS AGREEMENT AND THAT
LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH
BORROWER.  BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

[signature page follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

 

 

BORROWER:

 

 

ATTEST:

IWT TESORO CORPORATION

 

 

 

 

 

 

By

 

 

 

 

Henry J. Boucher, Jr.

 

 

 

Its President

 

 

 

 

Duly Authorized

 

 

 

 

 

ATTEST:

INTERNATIONAL WHOLESALE TILE, INC.

 

 

 

 

 

 

By

 

 

 

 

Paul F. Boucher

 

 

Its President

 

 

 

Duly Authorized

 

 

 

 

 

LENDER:

 

 

 

Accepted in               , Connecticut:

 

 


 


FLEET CAPITAL CORPORATION


 


 


 


 

 

By

 

 

 

 

Name: Deirdre Z. Sikora

 

 

Title: Vice President

 

 

Duly Authorized

 

31

--------------------------------------------------------------------------------


 

STATE OF                                            )

                ) ss                            

 

COUNTY OF                                         )

 

On this            day of                   , 200  , before me the undersigned
officer, personally appeared                            , who acknowledged
himself to be the                             of IWT Tesoro Corporation, a
Nevada corporation, and that he, as such President, being authorized so to do,
executed the foregoing instrument for the purposes therein contained as his free
act and deed and the free act and deed of the corporation.

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

Commissioner of the Superior Court/

 

Notary Public

 

My Commission Expires:

 

 

 

STATE OF                                            )

                ) ss                            

 

COUNTY OF                                         )

 

On this           day of                       , 200  , before me the
undersigned officer, personally appeared Paul F. Boucher, who acknowledge
himself to be the President of International Wholesale Tile, Inc., a Florida
corporation, and that he, as such President, being authorized so to do, executed
the foregoing instrument for the purposes therein contained as their free act
and deed and the free act and deed of the corporation.

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

Commissioner of the Superior Court/

 

Notary Public

 

My Commission Expires:

 

 

 

32

--------------------------------------------------------------------------------


 

APPENDIX A

 


GENERAL DEFINITIONS


 

When used in the Amended and Restated Loan and Security Agreement dated as of
                      , 200   , by and between Fleet Capital Corporation, IWT
Tesoro Corporation and International Wholesale Tile, Inc., (a) the terms
Account, Certificated Security, Chattel Paper, Deposit Account, Document,
Equipment, Financial Asset, Fixture, General Intangibles, Goods, Instrument,
Inventory, Investment Property, Security, Proceeds, Security Entitlement and
Uncertificated Security have the respective meanings assigned thereto under the
UCC (as defined below); (b) the terms Commercial Tort Claims, Electronic Chattel
Paper, Health-Care-Insurance Receivables, Letter-of-Credit Rights, Payment
Intangibles, Software, Supporting Obligations and Tangible Chattel Paper have
the respective meanings assigned thereto in the UCC Revisions (as defined
below); (c) all terms indicating Collateral having the meanings assigned thereto
under the UCC or the UCC Revisions shall be deemed to mean such Property,
whether now owned or hereafter created or acquired by Borrower or in which
Borrower now has or hereafter acquires any interest; (d) capitalized terms which
are not otherwise defined have the respective meanings assigned thereto in said
Loan and Security Agreement; and (e) the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):

 

Account Debtor - any Person who is or may become obligated on or under or on
account of any Account, Contract Right, Chattel Paper or General Intangible.

 

Adjusted Tangible Assets - all assets except:  (i) any surplus resulting from
any write-up of assets subsequent to December 31, 2002; (ii) deferred assets,
other than prepaid insurance and prepaid taxes; (iii) patents, copyrights,
trademarks, trade names, non-compete agreements, franchises and other similar
intangibles; (iv) goodwill, including any amounts, however designated on a
Consolidated balance sheet of a Person or its Subsidiaries, representing the
excess of the purchase price paid for assets or stock over the value assigned
thereto on the books of such Person; (v) Restricted Investments; (vi)
unamortized debt discount and expense; (vii) assets located and notes and
receivables due from obligors outside of the United States of America; and
(viii) Accounts, notes and other receivables due from Affiliates or employees.

 

Adjusted Tangible Net Worth - at any date means a sum equal to:

 

(i)                                     the net book value (after deducting
related depreciation, obsolescence, amortization, valuation, and other proper
reserves) at which the Adjusted Tangible Assets of a Person would be shown on a
balance sheet at such date in accordance with GAAP, minus

 

(ii)                                  the amount at which such Person’s
liabilities (other than capital stock and surplus) would be shown on such
balance sheet in accordance with GAAP, and including as liabilities all reserves
for contingencies and other potential liabilities.

 

Affiliate - a Person (other than a Subsidiary):  (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, a Person; (ii) which beneficially owns or holds 5%
or more of any class of the Voting Stock of a Person; or (iii) 5% or more of the
Voting Stock (or in the case of a Person which is not a corporation, 5% or more
of the equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.

 

Agreement - the Loan and Security Agreement referred to in the first sentence of
this Appendix A, all Exhibits thereto and this Appendix A.

 

Availability - the amount of money which Borrower is entitled to borrow from
time to time as Revolving Credit Loans, such amount being the difference derived
when the sum of the principal amount of Revolving Credit Loans then outstanding
(including any amounts which Lender may have paid for the account of Borrower
pursuant to any of the Loan Documents and which have not been reimbursed by

 

--------------------------------------------------------------------------------


 

Borrower) and the LC Amount is subtracted from the Borrowing Base.  If the
amount outstanding is equal to or greater than the Borrowing Base, Availability
is zero (0).

 

Bank - Fleet National Bank, or its successors or assigns.

 

Base Rate - the rate of interest announced or quoted by Bank from time to time
as its prime rate for commercial loans, whether or not such rate is the lowest
rate charged by Bank to its most preferred borrowers; and, if such prime rate
for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.

 

Base Rate Advances – any Loan bearing interest computed by reference to the Base
Rate.

 

Base Rate Overadvance – any Overadvance bearing interest computed by reference
to the Base Rate.

 

Borrowing Base - as at any date of determination thereof, an amount equal to the
lesser of:

 

(i)                                         $25,000,000.00 at such date; or

 

(ii)                                     an amount equal to the sum of :

 

(a)                                  85% of the net amount of Eligible Accounts
outstanding at such date; plus

 

(b)                                  the lesser of (1) $3,500,000.00 or (2) (i)
90% of the insured net amount of Eligible Extended Term Accounts at such date
plus the lesser of (x) $1,250,000 or (y) Accounts meeting the requirements of
Eligible Extended Term Accounts except for the requirement of Credit Insurance;
plus

 

(c)                                  the sum of (1) 65% of the value of Eligible
Inventory consisting of floor tile, wall tile, marble and decorative tile
(provided however the 65% measurement contained in this subsection (1) shall be
increased to 70% on the Effective Date and continue until the earlier to occur
of (i) the date upon which Borrower receives any of the Equity Injection, or
(ii) June 30, 2005), plus (2) 50% of the value of Eligible Inventory consisting
of trim; plus (3) 40% of Listello; plus (4) 10% of Intransit Inventory at such
date, each calculated on the basis of the lower of cost or market with the cost
of raw materials and finished goods calculated on a first-in, first-out basis;
provided, however, such sum shall not exceed 65% of the value of the Borrowing
Base (provided however the 65% measurement of the Borrowing Base shall be
increased to 70% on the Effective Date and continue until the earlier to occur
of (i) the date upon which the Borrowers receive any of the Equity Injection, or
(ii) June 30, 2005); minus

 

(d)                                  the Exchange Exposure, plus

 

(iii)                                 90% of the then current cash surrender
value of all life insurance policies taken as collateral by the Lender and in
which the Lender has a first perfected lien.

 

For purposes hereof, the net amount of Eligible Accounts and Eligible Extended
Term Accounts at any time shall be the face amount of such Eligible Accounts and
Eligible Extended Term Accounts less any and all returns, rebates, discounts
(which may, at Lender’s option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time.

 

2

--------------------------------------------------------------------------------


 

Borrowing Base Certificate – a certificate by a responsible officer of Borrower,
substantially in the form of Exhibit Q (or another form acceptable to Lender)
setting forth the calculation of the Borrowing Base, including a calculation of
each component thereof, all in such detail as shall be satisfactory to Lender. 
All calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by Borrower and certified to
Lender; provided, that Lender shall have the right to review and adjust, in the
exercise of its reasonable credit judgment, any such calculation after giving
notice thereof to the Borrower, (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that such calculation is not in accordance with this Agreement.

 

Business Day - any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Connecticut or is a day on which banking
institutions located in such state are closed.

 

Capitalized Lease Obligation - any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

 

Closing Date - the date on which all of the conditions precedent in Section 9 of
the Agreement were satisfied and the initial Loan was made or the initial Letter
of Credit or LC Guaranty was issued under the Agreement, September 10, 2003.

 

COGS – cost of Inventory of Borrower sold to any Person (other than Guarantor,
any Subsidiary or any other third party related to Borrower) in the ordinary
course of Borrower’s business.

 

Collateral - all of the Property and interests in Property described in Section
5 of the Agreement, and all other Property and interests in Property that now or
hereafter secure the payment and performance of any of the Obligations.

 

Computer Hardware and Software – all of Borrower’s rights (including rights as
licensee and lessee) with respect to (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (iii)
any firmware associated with any of the foregoing; and (iv) any documentation
for hardware, Software and firmware described in clauses (i), (ii) and (iii)
above, including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.

 

Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

 

Contract Right – any right of Borrower to payment under a contract for the sale
or lease of goods or the rendering of services, which right is at the time not
yet earned by performance.

 

Credit Insurance - at any date means a policy of credit insurance obtained by
the Borrower issued by a reputable insurance carrier acceptable to Lender in its
sole discretion and with respect to which Lender has approved any deductible
insured percentage, credit limit or policy limit of liability, country limit of
liability, non-qualifying loss amount or other limitation on claims and which
Credit Insurance has been assigned to the Lender as additional collateral for
the Loans.

 

Current Assets - at any date means the amount at which all of the current assets
of a Person would be properly classified as current assets shown on a balance
sheet at such date in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

Current Liabilities – at any date means the amount at which all of the current
liabilities of a Person would be properly classified as current liabilities on a
balance sheet at such date in accordance with GAAP [excluding the Loans and
current maturities of any long-term Indebtedness].

 

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

 

Default Rate - as defined in subsection 2.1.2 of the Agreement.

 

Distribution - in respect of any corporation means and includes:  (i) the
payment of any dividends or other distributions on capital stock of the
corporation (except distributions in such stock) and (ii) the redemption or
acquisition of Securities unless made contemporaneously from the net proceeds of
the sale of Securities.

 

Dominion Account - a special account established by Borrower pursuant to the
Agreement at a bank selected by Borrower, but acceptable to Lender in its
reasonable discretion, which will provide that the balances in such account
shall on a daily basis automatically be deposited into the Fleet Concentration
Account and which Lender shall have sole and exclusive access and control for
withdrawal purposes.

 

EBITDA - with respect to any fiscal period, the sum of Borrower’s Consolidated
net earnings (or loss) before interest expense, taxes, depreciation and
amortization for said period as determined in accordance with GAAP, excluding
extraordinary gains and non-cash adjustments made under the Financial Accounting
Standards Board Statement No. 133.

 

Effective Date – has the meaning set forth in the recitals of the Agreement.

 

Eligible Account - an Account arising in the ordinary course of Borrower’s
business from the sale of goods or rendition of services which Lender, in its
reasonable credit judgment, deems to be an Eligible Account.  Without limiting
the generality of the foregoing, no Account shall be an Eligible Account if:

 

(i)                                    it arises out of a sale made by Borrower
to a Subsidiary or an Affiliate of Borrower or to a Person controlled by an
Affiliate of Borrower; or

 

(ii)                                it is unpaid for more than sixty (60) days
after the original due date shown on the invoice; or

 

(iii)                            it is due or unpaid more than ninety (90) days
after the original invoice date; or

 

(iv)                               50% or more of the Accounts from the Account
Debtor are not deemed Eligible Accounts hereunder; or

 

(v)                                   the total unpaid Accounts of the Account
Debtor exceed 20% of the net amount of all Eligible Accounts, to the extent of
such excess; or

 

(vi)                               any covenant, representation or warranty
contained in the Agreement with respect to such Account has been breached; or

 

(vii)                           the Account Debtor is also Borrower’s creditor
or supplier, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to Borrower, or the Account otherwise is or
may become subject to any right of setoff by the Account Debtor; or

 

4

--------------------------------------------------------------------------------


 

(viii)                       the Account Debtor has commenced a voluntary case
under the federal bankruptcy laws, as now constituted or hereafter amended, or
made an assignment for the benefit of creditors, or a decree or order for relief
has been entered by a court having jurisdiction in the premises in respect of
the Account Debtor in an involuntary case under the federal bankruptcy laws, as
now constituted or hereafter amended, or any other petition or other application
for relief under the federal bankruptcy laws has been filed against the Account
Debtor, or if the Account Debtor has failed, suspended business, ceased to be
Solvent, or consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or

 

(ix)                              it arises from a sale to an Account Debtor
outside the United States or Canada, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Lender in its sole
discretion; or

 

(x)                                  it arises from a sale to the Account Debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis; or

 

(xi)                              the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless Borrower
assigns its right to payment of such Account to Lender, in a manner satisfactory
to Lender, so as to comply with the Assignment of Claims Act of 1940 (31 U.S.C.
§203 et seq., as amended); or

 

(xii)                          the Account is subject to a Lien other than a
Permitted Lien; or

 

(xiii)                      the goods giving rise to such Account have not been
delivered to and accepted by the Account Debtor (excluding 10% of goods in
transit which shall be deemed eligible hereunder) or the services giving rise to
such Account have not been performed by Borrower and accepted by the Account
Debtor or the Account otherwise does not represent a final sale; or

 

(xiv)                         the Account is evidenced by chattel paper or an
instrument of any kind, or has been reduced to judgment; or

 

(xv)                             Borrower has made any agreement with the
Account Debtor for any deduction therefrom, except for discounts or allowances
which are made in the ordinary course of business for prompt payment and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Account; or

 

(xvi)                         Borrower has made an agreement with the Account
Debtor to extend the time of payment thereof.

 

Eligible Extended Term Account - an Account arising in the ordinary course of
Borrower’s business from the sale of goods or rendition of services which
Lender, in its reasonable credit judgment, deems to be an Eligible Extended Term
Account.  Without limiting the generality of the foregoing, no Account shall be
an Eligible Extended Term Account if:

 

(i)                                    it arises out of a sale made by Borrower
to a Subsidiary or an Affiliate of Borrower or to a Person controlled by an
Affiliate of Borrower; or

 

(ii)                                it is unpaid for more than sixty (60) days
after the original due date shown on the invoice; or

 

(iii)                            it is due or unpaid more than one hundred
eighty (180) days after the original invoice date; or

 

5

--------------------------------------------------------------------------------


 

(iv)                               50% or more of the Accounts from the Account
Debtor are not deemed Eligible Extended Term Accounts hereunder or

 

(v)                                   the total unpaid Accounts of the Account
Debtor exceed 50% through December 31, 2003 and 20% thereafter of the net amount
of all Eligible Extended Term Accounts, to the extent of such excess; or

 

(vi)                               any covenant, representation or warranty
contained in the Agreement with respect to such Account has been breached; or

 

(vii)                           the Account Debtor is also Borrower’s creditor
or supplier, or the Account Debtor has disputed liability with respect to such
Account, or the Account Debtor has made any claim with respect to any other
Account due from such Account Debtor to Borrower, or the Account otherwise is or
may become subject to any right of setoff by the Account Debtor; or

 

(viii)                       the Account Debtor has commenced a voluntary case
under the federal bankruptcy laws, as now constituted or hereafter amended, or
made an assignment for the benefit of creditors, or a decree or order for relief
has been entered by a court having jurisdiction in the premises in respect of
the Account Debtor in an involuntary case under the federal bankruptcy laws, as
now constituted or hereafter amended, or any other petition or other application
for relief under the federal bankruptcy laws has been filed against the Account
Debtor, or if the Account Debtor has failed, suspended business, ceased to be
Solvent, or consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or

 

(ix)                              it arises from a sale to an Account Debtor
outside the United States or Canada, unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Lender in its sole
discretion; or

 

(x)                                  it arises from a sale to the Account Debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis; or

 

(xi)                              the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless Borrower
assigns its right to payment of such Account to Lender, in a manner satisfactory
to Lender, so as to comply with the Assignment of Claims Act of 1940 (31 U.S.C.
§203 et seq., as amended); or

 

(xii)                          the Account is subject to a Lien other than a
Permitted Lien; or

 

(xiii)                      the goods giving rise to such Account have not been
delivered to and accepted by the Account Debtor (excluding 10% of goods in
transit which shall be deemed eligible hereunder) as evidenced by Borrower’s
receipt of a proof of delivery or the services giving rise to such Account have
not been performed by Borrower and accepted by the Account Debtor or the Account
otherwise does not represent a final sale; or

 

(xiv)                         the Account is evidenced by chattel paper or an
instrument of any kind, or has been reduced to judgment; or

 

(xv)                             Borrower has made any agreement with the
Account Debtor for any deduction therefrom, except for discounts or allowances
which are made in the ordinary course of business for prompt payment and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Account; or

 

6

--------------------------------------------------------------------------------


 

(xvi)                         Borrower has made an agreement with the Account
Debtor to extend the time of payment beyond one hundred twenty (120) days of the
due date thereof; or

 

(xvii)                     An Account which is not subject to Credit Insurance;
or

 

(xviii)                 An Account which is subject to Credit Insurance and with
respect to which (a) Borrower has failed to comply with the terms, covenants,
limitations and conditions of the Credit Insurance, or (b) the insured has
failed to make or honor a claim present under the Credit Insurance within sixty
(60) days of the submission thereof or has earlier denied coverage with respect
thereto.

 

Eligible Inventory - such Inventory of Borrower (other than packaging materials
and supplies) which Lender, in its reasonable credit judgment, deems to be
Eligible Inventory.  Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory if:

 

(i)                                    it is not raw materials or finished
goods, or work-in-process that is, in Lender’s opinion, readily marketable in
its current form; or

 

(ii)                                it is not in good, new and saleable
condition; or

 

(iii)                            it is slow-moving (which mean all items (a)
purchased more than two (2) years from the date of testing, and (b) which have
turnover of less than one-half times per year), obsolete or unmerchantable; or

 

(iv)                               it does not meet all standards imposed by any
governmental agency or authority; or

 

(v)                                   it does not conform in all respects to the
warranties and representations set forth in the Agreement; or

 

(vi)                               it is not at all times subject to Lender’s
duly perfected, first-priority security interest and no other Lien except a
Permitted Lien; or

 

(vii)                           it is not situated at a location in compliance
with the Agreement or is in transit.

 

Environmental Laws - all federal, state and local laws, rules, regulations,
ordinances, programs, permits, guidances, orders and consent decrees relating to
health, safety and environmental matters.

 

Equity Injection – means proceeds paid to Borrower from the issuance of
securities of Borrower whether or not made pursuant to a registration statement
under the federal securities laws, which proceeds shall be sufficient such that
Borrower shall be in compliance with all financial covenants set forth in
Section 8.3 of this Agreement.

 

ERISA - the Employee Retirement Income Security Act of 1974, as amended, and all
rules and regulations from time to time promulgated thereunder.

 

Event of Default - as defined in Section 10.1 of the Agreement.

 

Exchange Exposure means, at any time, ten percent (10%) of the aggregate amount
of Borrower’s outstanding foreign currencies exposure pursuant to any and all
agreements entered into by the Borrower, either directly or through Bank, with
foreign exchange services pursuant to the terms and conditions set forth in a
foreign exchange contract to be executed between Bank and Borrower, so as to
permit the Borrower to obtain, purchase, sell or otherwise deal in specified
foreign currencies pursuant to foreign exchange contracts to be executed from
time to time between Bank and Borrower.

 

7

--------------------------------------------------------------------------------


 

Fleet Concentration Account – an account in the name of the Lender at Bank,
which Lender shall have sole and exclusive access and control for withdrawal
purposes.

 

GAAP - generally accepted account principles in the United States of America in
effect from time to time.

 

Guarantors – means individually and collectively IWT Tesoro International, Ltd,
a Bermuda exempt company with a chief executive office located at Suite 10, 191
Post Road West, Westport, Connecticut 06880, IWT Tesoro Transport, Inc., a
Florida corporation with a chief executive office located at Suite 10, Post Road
West, Westport, Connecticut 06880, and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations.

 

Guaranty Agreements - the Continuing Guaranty Agreements which are to be
executed by each Guarantor in form and substance satisfactory to Lender.

 

Indebtedness - as applied to a Person means, without duplication

 

(i)                                    all items which in accordance with GAAP
would be included in determining total liabilities as shown on the liability
side of a balance sheet of such Person as at the date as of which Indebtedness
is to be determined, including, without limitation, Capitalized Lease
Obligations,

 

(ii)                                all obligations of other Persons which such
Person has guaranteed,

 

(iii)                            all reimbursement obligations in connection
with letters of credit or letter of credit guaranties issued for the account of
such Person, and

 

(iv)                               in the case of Borrower (without
duplication), the Obligations.

 

Intellectual Property – all past, present and future:  trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, trademarks, business names, trade styles,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world, all renewals thereof;
copyrights (including copyrights for computer programs) and copyright
registrations or applications for registrations which have heretofore been or
may hereafter be issued throughout the world and all tangible property embodying
the copyrights, unpatented inventions (whether or not patentable); patent
applications and patents, all reissues and extensions thereof, and all proceeds
thereof, including the goodwill of the business connected with the use of and
symbolized by the same; industrial design applications and registered industrial
designs; license agreements, whether oral or written, related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; any and all proceeds of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

Interest Expenses – means with respect to any applicable period, scheduled
interest payments required to be made for such period in respect of
Indebtedness.

 

Interest Period – as applicable to any LIBOR Advance, a period commencing on the
date a LIBOR Advance is made, and ending on the date which is one (1) month, two
(2) months, three (3) months, or six (6) months later, as may then be requested
by Borrower; provided that (i) any Interest Period which would otherwise end on
a day which is not a Business Day shall end in the next preceding or succeeding

 

8

--------------------------------------------------------------------------------


 

Business Day as is Lender’s custom in the market to which such LIBOR Advance
relates; (ii) there remains a minimum of one (1) month, two (2) months, three
(3) months or six (6) months (depending upon which Interest Period Borrower
selects) in the Term; and (iii) all Interest Periods of the same duration which
commence on the same date shall end on the same date.

 

Intransit Inventory – means Inventory meeting the requirements of Eligible
Inventory, except that it is in-transit from a supplier’s location to Borrower’s
location.

 

LC Amount - at any time, the aggregate undrawn face amount of all Letters of
Credit and LC Guaranties then outstanding.

 

LC Guaranty - any guaranty pursuant to which Lender or any Affiliate of Lender
shall guaranty the payment or performance by Borrower of its reimbursement
obligation under any letter of credit.

 

Letter of Credit - any letter of credit issued by Lender or any of Lender’s
Affiliates for the account of Borrower.

 

LIBOR – as applicable to any LIBOR Advance, the rate per annum (rounded upward,
if necessary, to the nearest 1/32 of one percent) as determined on the basis of
the offered rates for deposits in U.S. dollars, for a period of time comparable
to such LIBOR Advance which appears on the Telerate page 3750 as of 11:00 a.m.
(London time) on the day that is two (2) London Banking Days preceding the first
day of such LIBOR Advance; provided, however, if the rate described above does
not appear on the Telerate System on any applicable interest determination date,
the LIBOR rate shall be the rate (rounded upwards as described above, if
necessary) for deposits in U.S. dollars for a period substantially equal to the
interest period on the Reuters Page “LIBO” (or such other page as may replace
the LIBO Page on that service for the purpose of displaying such rates), as of
11:00 a.m. (London Time), on the day that is two (2) London Banking Days prior
to the beginning of such interest period.  If both the Telerate and Reuters
systems are unavailable, then the rate for that date will be determined on the
basis of the offered rates for deposits in U.S. dollars for a period of time
comparable to such LIBOR Advance which are offered by four (4) major banks in
the London interbank market at approximately 11:00 a.m. (London time), on the
day that is two (2) London Banking Days preceding the first day of such LIBOR
Advance as selected by Lender.  The principal London office of each of the major
London Banks so selected will be requested to provide a quotation of its U.S.
dollar deposit offered rate.  If at least two (2) such quotations are provided,
the rate for that date will be the arithmetic mean of the quotations.  If fewer
than two quotations are provided as requested, the rate for that date will be
determined on the basis of the rates quoted for loans in U.S. dollars to leading
European banks for a period of time comparable to such LIBOR Advance offered by
major banks in Hartford, Connecticut at approximately 11:00 a.m. (Hartford,
Connecticut time), on the day that is two (2) London Banking Days preceding the
first day of such LIBOR Advance.  In the event that Lender is unable to obtain
any such quotation as provided above, it will be determined that LIBOR pursuant
to a LIBOR Advance cannot be determined.  In the event that the Board of
Governors of the Federal Reserve System shall impose a Reserve Percentage with
respect to LIBOR deposits of Bank then for any period during which such Reserve
Percentage shall apply, LIBOR shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

 

LIBOR Advance – any Loan bearing interest computed by reference to the LIBOR.

 

LIBOR Overadvance – any Overadvance bearing interest computed by reference to
the LIBOR.

 

Lien - any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract.  The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property.  For the purpose of the Agreement, Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

 

9

--------------------------------------------------------------------------------


 

Loan Account - the loan account established on the books of Lender pursuant to
Section 3.6 of the Agreement.

 

Loan Documents - the Agreement, the Other Agreements and the Security Documents.

 

Loans - all loans and advances of any kind made by Lender, and/or by any
affiliate of Lender, pursuant to the Agreement.

 

London Banking Day – any date on which commercial banks are open for business in
London, England.

 

Money Borrowed - means (i) Indebtedness arising from the lending of money by any
Person to Borrower; (ii) Indebtedness, whether or not in any such case arising
from the lending by any Person of money to Borrower, (A) which is represented by
notes payable or drafts accepted that evidence extensions of credit, (B) which
constitutes obligations evidenced by bonds, debentures, notes or similar
instruments, or (C) upon which interest charges are customarily paid (other than
accounts payable) or that was issued or assumed as full or partial payment for
Property; (iii) Indebtedness that constitutes a Capitalized Lease Obligation;
(iv) reimbursement obligations with respect to letters of credit or guaranties
of letters of credit and (v) Indebtedness of Borrower under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by Borrower.

 

Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.

 

Obligations - all Loans and all other advances, debts, liabilities, obligations,
covenants and duties, together with all interest, fees and other charges
thereon, owing, arising, due or payable from Borrower to Lender, and/or to any
affiliate of Lender,  of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, whether arising under the
Agreement or any of the other Loan Documents or otherwise whether direct or
indirect (including those acquired by assignment), absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
and however acquired.

 

Organizational I.D. Number – with respect to Borrower, the organizational
identification number assigned to Borrower by the applicable governmental unit
or agency of the jurisdiction of organization of Borrower.

 

Other Agreements - any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by Borrower, any Subsidiary of Borrower or any other third party and delivered
to Lender in respect of the transactions contemplated by the Agreement.

 

Overadvance - the amount, if any, by which the outstanding principal amount of
Revolving Credit Loans plus the LC Amount exceeds the Borrowing Base.

 

Overadvance Limit – has the meaning set forth in Section 1.3 of the Agreement.

 

Participating Lender - each Person who shall be granted the right by Lender to
participate in any of the Loans described in the Agreement and who shall have
entered into a participation agreement in form and substance satisfactory to
Lender.

 

Permitted Liens - any Lien of a kind specified in subsection 8.2.5 of the
Agreement.

 

Permitted Purchase Money Indebtedness - Purchase Money Indebtedness of Borrower
incurred after the date hereof which is secured by a Purchase Money Lien and
which, when aggregated with the

 

10

--------------------------------------------------------------------------------


 

principal amount of all other such Indebtedness and Capitalized Lease
Obligations of Borrower at the time outstanding, does not exceed $25,000.  For
the purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases shall be computed as a Capitalized
Lease Obligation.

 

Person - an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.

 

Plan - an employee benefit plan now or hereafter maintained for employees of
Borrower that is covered by Title IV of ERISA.

 

Principal Paid - means as of any date as to which the amount thereof shall be
determined, all principal amounts scheduled to be paid during the applicable
period.

 

Projections - Borrower’s forecasted Consolidated and consolidating (a) balance
sheets, (b) profit and loss statements, (c) cash flow statements, and (d)
revolving collateral to loan statements, all prepared on a consistent basis with
Borrower’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions.

 

Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Purchase Money Indebtedness - means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within ten (10) days prior to or after the acquisition of any fixed
assets for the purpose of financing all or any part of the purchase price
thereof, and (iii) any renewals, extensions or refinancings thereof, but not any
increases in the principal amounts thereof outstanding at the time.

 

Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.

 

Reportable Event - any of the events set forth in Section 4043(b) of ERISA.

 

Reserve Percentage – the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.

 

Restricted Investment - any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:

 

(i)                                    investments in one or more Subsidiaries
of Borrower to the extent existing on the Closing Date;

 

(ii)                                Property to be used in the ordinary course
of business;

 

(iii)                            Current Assets arising from the sale of goods
and services in the ordinary course of business of Borrower and its
Subsidiaries;

 

11

--------------------------------------------------------------------------------


 

(iv)                               investments in direct obligations of the
United States of America, or any agency thereof or obligations guaranteed by the
United States of America, provided that such obligations mature within one (1)
year from the date of acquisition thereof;

 

(v)                                   investments in certificates of deposit
maturing within one (1) year from the date of acquisition issued by a bank or
trust company organized under the laws of the United States or any state thereof
having capital surplus and undivided profits aggregating at least $100,000,000;
and

 

(vi)                               investments in commercial paper given the
highest rating by a national credit rating agency and maturing not more than 270
days from the date of creation thereof.

 

Revolving Credit Loan - a Loan made by Lender as provided in Section 1.1 of the
Agreement and to the extent permitted under this Agreement, Section 1.3 hereof.

 

Revolving Credit Note – the Amended and Restated Revolving Credit Note to be
executed by Borrower on or about the Effective Date in favor of Lender to
evidence the Revolving Credit Loan, which shall be in the form of Exhibit A to
the Agreement.

 

Schedule of Accounts - as defined in subsection 6.2.1 of the Agreement.

 

Security - shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

 

Security Documents - the Guaranty Agreement and all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.

 

Solvent – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.

 

Subordinated Debt - Indebtedness of Borrower that is subordinated to the
Obligations in a manner satisfactory to Lender.

 

Subordination Agreement - the Subordination Agreements to be dated on or about
the Closing Date among Borrower, Lender and Paul F. Boucher, Forrest Jordan and
Grey Perna, respectively.

 

Subsidiary - any corporation of which a Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.

 

Tangible Capital Base – Adjusted Tangible Net Worth of Borrower plus
Subordinated Debt.

 

Term - as defined in Section 4.1 of the Agreement.

 

Total Credit Facility - $25,000,000.00.

 

Total Debt – means as of any date as to which the amount thereof shall be
determined, all Indebtedness of Borrower, including the Obligations less
Subordinated Debt.

 

Type of Organization – with respect to Borrower, the kind or type of entity by
which Borrower is organized, such as a corporation or limited liability company.

 

12

--------------------------------------------------------------------------------


 

UCC – the Uniform Commercial Code as in effect in the State of Connecticut on
the date of this Agreement, as the UCC may be amended or otherwise modified,
including by the UCC Revisions.

 

UCC Revisions – the revisions to Article 9 and other Articles of the Uniform
Commercial Code, as adopted by the State of Connecticut, effective October 1,
2001.

 

Unfunded Capital Expenditures - expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, financed with
operating earnings.

 

Voting Stock - Securities of any class or classes of a corporation the holders
of which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

 

Other Terms.  All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.

 

Certain Matters of Construction.  The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.

 

13

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Form of Amended and Restated Revolving Credit Note

Exhibit B

 

Intentionally Omitted

Exhibit C

 

Borrower’s and each Subsidiary’s Business Locations

Exhibit D

 

Jurisdictions in which Borrower and each Subsidiary is Authorized to do Business

 

 

 

Exhibit E

 

Capital Structure of Borrower

Exhibit F

 

Corporate Names

Exhibit G

 

Tax Identification Numbers of Subsidiaries

Exhibit H

 

Patents, Trademarks, Copyrights and Licenses

Exhibit I

 

Contracts Restricting Borrower’s Right to Incur Debts

Exhibit J

 

Litigation

Exhibit K

 

Capitalized Leases

Exhibit L

 

[Intentionally Omitted]

Exhibit M

 

Pension Plans

Exhibit N

 

Labor Contracts

Exhibit O

 

Compliance Certificate

Exhibit P

 

Permitted Liens

Exhibit Q

 

Borrowing Base Certificate

 

--------------------------------------------------------------------------------